CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL

CO-PROMOTION AGREEMENT

by and among

AMARIN PHARMACEUTICALS IRELAND LIMITED, AMARIN PHARMA, INC.

and

KOWA PHARMACEUTICALS AMERICA, INC.

MARCH 31, 2014



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

TABLE OF CONTENTS

 

            Page     ARTICLE 1       DEFINITIONS      1      ARTICLE 2      
RIGHTS AND OBLIGATIONS      10      2.1         Grant of Right; Retention of
Rights      10      2.2         Non-compete      11      2.3         Amarin
Trademarks      11      2.4         Kowa Trademarks      12      2.5        
Supply Assurance      12      ARTICLE 3       GOVERNANCE      13      3.1     
   JSC      13      3.2         Responsibilities of the JSC      13      3.3  
      Major Market Events      15      ARTICLE 4       PROMOTION AND DETAILING
OF PRODUCT      15      4.1         Generally      15      4.2         Promotion
Plan      15      4.3         Sales Representatives      16      4.4        
Minimum Sales Support      19      4.5         Records and Reports      21     
4.6         Promotional Materials      21      4.7         Performance Standards
     22      4.8         Samples      22      4.9         No Sales or
Distribution; Returns      23      4.10       Managed Care Organizations      23
     4.11       Joint Activities      24      4.12       Communication with
Sales Representatives      24      4.13       Prohibition on Solicitation     
24      ARTICLE 5       FINANCIAL PROVISIONS      24      5.1        
Consideration Generally      24      5.2         Co-Promote Fee      24     
5.3         Tail Period Payments      24      5.4         Reporting and Payment
     26      5.5         Taxes      26      5.6         Costs Generally      26
     5.7         Offset Rights      26      ARTICLE 6       SUPPLY OF SAMPLES   
  26      6.1         Sample Ordering and Delivery      26      6.2        
Receipt and Inspection      26      6.3         Sample Cost      27   

 

-i-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

TABLE OF CONTENTS

(continued)

 

            Page     ARTICLE 7       REGULATORY MATTERS, COMPLIANCE AND
PHARMACOVIGILANCE      27      7.1         Responsibility      27      7.2     
   Reporting      28      7.3         Kowa Involvement      28      7.4        
Regulatory Inspection or Audit      28      7.5         Compliance      28     
7.6         Pharmacovigilance      30      7.7         Medical Inquiries      31
     7.8         Recalls and Market Withdrawals      31      7.9        
Reporting Responsibilities      31      7.10       Rebate Liability      32     
ARTICLE 8       AUDIT RIGHTS      32      ARTICLE 9       INTELLECTUAL PROPERTY
     33      9.1         Ownership of Intellectual Property      33      9.2  
      Prosecution, Maintenance, Enforcement and Defense of Amarin Intellectual
Property      33      9.3         Title to Trademarks      33      9.4        
Protection of Trademarks      34      ARTICLE 10       CONFIDENTIALITY      34
     10.1         Disclosure of Know-How      34      10.2         Confidential
Information      34      10.3         Disclosure to Affiliates      35     
10.4         Press Releases and Disclosure      35      ARTICLE 11      
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION      36      11.1  
      Representations and Warranties of both Parties      36      11.2        
Additional Representations, Warranties and Covenants of Amarin      38     
11.3         Additional Representations, Warranties and Covenants of Kowa     
38      11.4         Indemnification by Amarin      39      11.5        
Indemnification by Kowa      39      11.6         Indemnification Procedures   
  39      11.7         Limitation of Liability      40      11.8        
Disclaimer of Warranty      40      11.9         Insurance      40   

 

-ii-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

TABLE OF CONTENTS

(continued)

 

            Page     ARTICLE 12       TERM AND TERMINATION      40      12.1  
      Term      40      12.2         Early Termination by Mutual Agreement     
41      12.3         Reciprocal Early Termination Rights      41      12.4     
   Early Termination Due to Change of Control      41      12.5         Early
Termination Due to Deficient Sales      42      12.6         Early Termination
by Amarin      42      12.7         Early Termination by Kowa      42     
ARTICLE 13       RIGHTS AND DUTIES UPON EXPIRATION OR TERMINATION      42     
13.1         Effects of Termination      42      13.2         Survival;
Continuing Obligations      43      13.3         Remedies      43      13.4     
   Continuing Detailing Obligations      43      13.5         Tail Period
Payments      43      ARTICLE 14       GOVERNING LAW AND DISPUTE RESOLUTION     
44      14.1         Governing Law      44      14.2         Dispute Resolution
     44      14.3         Arbitration      44      ARTICLE 15      
MISCELLANEOUS      46      15.1         Engagement of Contract Sales Force or
Subcontracting      46      15.2         Assignment      46      15.3        
Notices      46      15.4         Force Majeure      47      15.5         No
Partnership or Joint Venture      47      15.6         No Waiver Of Breach     
48      15.7         Severability      48      15.8         Entire Agreement   
  48      15.9         Interpretation      48      15.10       Execution In
Counterparts      48      Schedules:         

Schedule 1.14 - Amarin Trademarks

Schedule 1.53 - Kowa Trademarks

Schedule 1.86 - Example of Sample Costs Calculation

Schedule 4.4 - PDE Adjustment Calculation Example

Schedule 5.2 - Co-Promote Fee

 

-iii-



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

CO-PROMOTION AGREEMENT

This Co-Promotion Agreement (this “Agreement”) is entered into as of March 31,
2014 (the “Effective Date”) by and among Amarin Pharmaceuticals Ireland Limited,
a company incorporated under the laws of Ireland (registered number 408912) with
offices at 2 Pembroke House Upper Pembroke Street 28-32, Dublin 2, Ireland
(“Amarin Ireland”), and Amarin Pharma, Inc., a Delaware corporation with offices
at 1430 Route 206 North, Suite 101, Bedminster, NJ 07921 (“Amarin Pharma”, and
collectively with Amarin Ireland, “Amarin”), on the one hand, and Kowa
Pharmaceuticals America, Inc., a Delaware corporation with offices at 530
Industrial Park Blvd, Montgomery, AL 36117 (“Kowa”), on the other hand.

RECITALS

WHEREAS, Amarin Ireland owns certain intellectual property and regulatory rights
relating to a drug known as Vascepa® (icosapent ethyl) capsules giving it the
right to market and sell Vascepa in the Territory;

WHEREAS, Amarin Ireland has granted to Amarin Pharma the right to market and
sell Vascepa in the Territory;

WHEREAS, Kowa possesses expertise in the commercialization of pharmaceutical
products in the Territory and Amarin desires to engage the services of Kowa to
co-promote, and Kowa desires to co-promote, Vascepa in the Territory together
with Amarin Pharma to the extent set forth herein; and

WHEREAS, the Parties’ goal under this Agreement is to increase the sales of the
Product in the Field in the Territory.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Act” means the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C.
301 et seq, as it may be amended from time to time, and relevant regulations and
guidelines promulgated thereunder.

1.2 “Active Moiety” means the molecule or ion, excluding those appended portions
of the molecule that cause the drug to be an ester, salt (including a salt with
hydrogen or coordination bonds) or other noncovalent derivative (such as a
complex, chelate, or clathrate) of the molecule, responsible for the
physiological or pharmacological action of the drug substance.

 

1



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.3 “Adverse Event” means any adverse event associated with the use of a
drug/product in humans, whether or not considered drug related, including the
following: (a) an adverse event occurring in the course of the use of a
drug/product in professional practice, (b) an adverse event occurring from drug
overdose whether accidental or intentional, (c) an adverse event occurring from
drug abuse, (d) an adverse event occurring from drug withdrawal, or (e) any
failure of expected pharmacological action.

1.4 “Affiliate” means, in relation to a Party, any person, corporation, firm or
partnership or other entity, whether de jure or de facto, which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Party. An entity shall be deemed to control
another entity if it: (a) owns, directly or indirectly, more than fifty percent
(50%) of the outstanding voting securities or capital stock (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of such other entity, or has other comparable
ownership interest with respect to any entity other than a corporation, or
(b) has the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of such other entity.

1.5 “Agreement” has the meaning set forth in the Preamble to this Agreement.

1.6 “Amarin” has the meaning set forth in the Preamble to this Agreement.

1.7 “Amarin Ireland” has the meaning set forth in the Preamble to this
Agreement.

1.8 “Amarin Indemnitees” has the meaning set forth in Section 11.5.

1.9 “Amarin Intellectual Property” means Amarin Patents and Amarin Know-How.

1.10 “Amarin Know-How” means Know-How Controlled by Amarin during the Term that
(a) is relevant to this Agreement, and (b) relates to the Product in the Field
in the Territory.

1.11 “Amarin Patents” means any patents or patent applications (including any
substitutions, divisions, continuations, continuations-in-part, patents of
addition, substitutions, registrations, reissues, re-examinations, extensions,
renewals, and confirmations, and any patent issued with respect to any such
patent application) Controlled by Amarin during the Term that (a) are relevant
to this Agreement, and (b) claim inventions directed to the manufacture,
composition, formulation or use of the Product in the Field in the Territory.

1.12 “Amarin Pharma” has the meaning set forth in the Preamble to this
Agreement.

1.13 “Amarin Sales Representative” means an individual employed or utilized by
Amarin (for clarity, other than a Kowa Sales Representative) who (a) engages in
Detailing and other activities as a commercial pharmaceutical sales
representative that are in compliance with Applicable Laws, and who is trained
with respect to the Product, including the Product Labeling and the legal use of
said Product Labeling, to engage in such activities with respect to the Product
in the Field in the Territory, and (b) has not been threatened with or excluded
or debarred by any Regulatory Authority.

 

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.14 “Amarin Trademarks” means the registered and unregistered trademarks, trade
names, logos and housemarks of Amarin and any of its Affiliates set forth on
Schedule 1.14, and intellectual property rights residing in such trademarks or
trade names, including copyrights and design rights.

1.15 “ANCHOR Data” means data generated through conducting clinical trials that
are intended to support obtaining Regulatory Approval for the Product in the
ANCHOR Indication.

1.16 “ANCHOR Indication” means (a) the use of the Product as an adjunct to diet
and exercise for adult patients on statin therapy with mixed dyslipidemia (one
or more lipid disorders) and triglyceride levels between 200 and 499 mg/dL, or
(b) such similar indication covering the range of triglyceride levels between
200 and 499 mg/dL as it may be described in the final FDA approved Product
Labeling for the Product based primarily on the ANCHOR Data.

1.17 “Annual PDE Requirements” has the meaning set forth in Section 4.4.1(a).

1.18 “Applicable Laws” means any and all statutes, ordinances, regulations,
rules, or guidance of any kind whatsoever and any and all requirements under
permits, orders, decrees, judgments or directives and requirements of applicable
Governmental Authorities, in each case pertaining to any of the activities
contemplated by this Agreement, including any regulations and guidelines
promulgated by any Regulatory Authority in the Territory, all as amended from
time to time.

1.19 “Audit” has the meaning set forth in Section 7.5.5.

1.20 “Benefit Plans” has the meaning set forth in Section 4.3.5(f).

1.21 “Board” has the meaning set forth in Section 1.23.

1.22 “Business Day” means a day other than a Saturday, Sunday, or a day on which
banking institutions in New York, New York are closed.

1.23 “Change of Control” means, with respect to a Party, any of the following
events: (a) any Third Party acquires directly or indirectly the beneficial
ownership of any voting security of such Party or its controlling Affiliate
representing more than fifty percent (50%) of the total voting power of the
then-outstanding voting securities of such Party or its controlling Affiliate,
(b) the consummation of a merger, consolidation, recapitalization, or
reorganization of such Party or its controlling Affiliate with or by a Third
Party which would result in more than fifty percent (50%) of the total voting
power of the capital stock being transferred to a Third Party, or (c) a change
in the composition of such Party’s, or its controlling Affiliate’s, board of
directors (the “Board”) over a period of twelve (12) consecutive months or less
such that a majority of such Board’s members cease by reason of one or more
contested elections for Board membership to be comprised of individuals whose
election is endorsed by a majority of the members of such Board immediately
before the date of election.

 

3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.24 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions.

1.25 “Codes” mean the Code on Interactions with Healthcare Professionals
promulgated by the Pharmaceutical Research and Manufacturers of America (PhRMA)
and the American Medical Association Guidelines on Gifts to Physicians, as
either of the foregoing may be amended from time to time, and relevant
regulations and guidelines promulgated thereunder.

1.26 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligation to perform or achieve a specified obligation for the Product or
generally under this Agreement, the efforts, expertise, degree of skill, and
resources that are comparable in quality and scope to those efforts, expertise,
degree of skill and resources that are generally used by such Party to perform
or achieve a comparable obligation for a pharmaceutical product Controlled by
such Party, which has the same regulatory requirements or status (for example,
requires a prescription or is available over-the-counter), is at a comparable
stage of development or product life as the Product, and that has similar market
potential as the Product, taking into account relative safety and efficacy,
product profile, the competitiveness of the marketplace, relevant regulatory
circumstances, and other relevant factors, including technical, legal,
scientific and/or medical factors, but, in any event, a Party’s effort shall be
no less than the effort that a comparable pharmaceutical company would expend
with respect to a comparable pharmaceutical product controlled by such company
taking into consideration the factors outlined above.

1.27 “Competing Product” means any product (other than the Product) (i) with the
same Active Moiety (including drugs with the same Active Moiety included within
such product as part of a drug mixture or a fixed dose combination), or in the
same class of drug (i.e., Omega-3) as the Product, or (ii) [***]. For clarity,
[***] shall not be “Competing Products” for purposes of this Agreement.

1.28 “Confidential Information” has the meaning set forth in Section 10.2.

1.29 “Confidentiality Agreement” has the meaning set forth in Section 10.2.

1.30 “Control” means, with respect to any Know-How, physical material, patent
right, or other intellectual property right, possession by a Party or its
Affiliates (whether by ownership, license grant or other means) of the legal
right to grant the right to access or use, or to grant a license or a sublicense
to, such Know-How, physical material, patent right, or other intellectual
property right as provided for herein without violating the proprietary rights
of any Third Party or any terms of any agreement or other arrangement between
such Party (or any of its Affiliates) and any Third Party.

1.31 “Co-Promote Fee Tail Payment” has the meaning set forth in Section 5.3.1.

1.32 “Co-Promotion Fee” has the meaning set forth in Section 5.1.

1.33 “Cost of Goods” means, for Product manufactured by Amarin or a Third Party,
Amarin’s actual costs of manufacturing, packaging, and testing the Product and
amounts paid to a Third Party for such activities, calculated in accordance with
GAAP, including: (a) the costs and expenses associated with components, such as
raw materials, drugs and chemicals, encapsulation, packaging materials and
components, (b) any applicable net sales taxes, customs duties and similar
import fees or costs and freight actually paid by Amarin, (c) direct production
labor, (d) Third Party logistics fees and pass-through expenses, and
(e) allocated indirect and overhead charges, including insurance and internal
staffing, but for clarity, excluding amortization, depreciation and other
non-cash charges. Notwithstanding the foregoing, Cost of Goods will exclude the
related cost of inventory related to deferred revenue recognized for Products
sold in the Territory prior to the Effective Date.

 

4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.34 “Detail(s)” means an in-person, face to face sales call between a Target
and a Kowa Sales Representative or an Amarin Sales Representative, during which
the Product’s attributes, benefits, prescribing information, and fairly balanced
Safety Information are orally presented in compliance with all Applicable Laws
and with or without Promotional Materials. For clarity, (a) presentations made
at conventions, exhibit booths, educational programs or speaker meetings, or
similar gatherings, and (b) Sample drops (if applicable) and reminders, shall
not, in each case of clause (a) or (b), constitute a Detail. Any Details
performed in a group situation or in a dinner meeting shall only be considered a
single Detail regardless of the number of participants, unless there occur in
conjunction therewith one-on-one Details, in which case each such additional
one-on-one Detail shall be counted each as a Detail. When used as a verb,
‘Detail’ means to engage in a Detail.

1.35 “Dollars” means United States Dollars.

1.36 “Effective Date” has the meaning set forth in the Preamble to this
Agreement.

1.37 “Federal Arbitration Act” has the meaning set forth in Section 14.3.

1.38 “Field” means (a) an adjunct treatment to diet to reduce triglyceride (TG)
levels in adult patients with severe (³ 500 mg/dL) hypertriglyceridemia, and
(b) any other indications for which the Product is approved by the FDA for sale
in the United States, including, to the extent approved by the FDA, the ANCHOR
Indication.

1.39 “FDA” means the United States Food and Drug Administration or any successor
agency performing comparable functions.

1.40 “Force Majeure” means circumstances beyond the reasonable control of either
Party, including acts of God, fires, explosions, earthquakes, floods, droughts,
riots, acts of terrorism, wars, civil disturbances, sabotage, accidents, strikes
or other labor disputes, unforeseen material shortages or supplier failures or
any other event or circumstance of the like of different character to the
foregoing beyond the reasonable control and without the fault or negligence of a
Party.

1.41 “GAAP” means generally accepted accounting principles in the United States.

1.42 “Governmental Authority” means any multi-national, federal, state, county,
local, municipal or other governmental authority or self-regulating organization
of any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal),
including the FDA, the SEC and The NASDAQ Stock Market, Inc.

 

5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.43 “Gross Margin” means [***]. Gross Margin shall be calculated [***].

1.44 “Gross Sales” means the [***]. For the avoidance of doubt[***].
Notwithstanding the foregoing, Gross Sales will exclude [***].

1.45 “Indemnitee” has the meaning set forth in Section 11.6.

1.46 “Initial Term” has the meaning set forth in Section 12.1.

1.47 “Inventions” has the meaning set forth in Section 9.1.

1.48 “JAMS Rules” has the meaning set forth in Section 14.3.

1.49 “Joint Steering Committee” or “JSC” means the committee established in
accordance with the procedures set forth in Section 3.1.

1.50 “Know-How” of a Party means all present and future information, whether or
not in written form, whether or not in the public domain and shall include
biological, chemical, pharmacological, toxicological, medical or clinical,
analytical, quality, manufacturing, research, or sales and marketing
information, including processes, methods, procedures, techniques, plans,
programs and data.

1.51 “Kowa” has the meaning set forth in the Preamble to this Agreement.

1.52 “Kowa Indemnitees” has the meaning set forth Section 11.4.

1.53 “Kowa Sales Representative” means an individual employed by Kowa who
(a) engages in Detailing and other activities as a commercial pharmaceutical
sales representative that are in compliance with Applicable Laws, and who is
trained with respect to the Product, including the Product Labeling and the
legal use of said Product Labeling, to engage in such activities with respect to
the Product in the Field in the Territory, and (b) has not been threatened with
or excluded or debarred by any Regulatory Authority. Kowa Sales Representatives
shall not engage in medical affairs activities (including receiving, approving
or delivering grants) nor will they attend formulary committee meetings and no
MSL shall serve as a Kowa Sales Representative.

1.54 “Kowa Trademarks” means the registered and unregistered trademarks, trade
names, logos and housemarks of Kowa and any of its Affiliates set forth on
Schedule 1.54, and intellectual property rights residing in such trademarks or
trade names, including copyrights and design rights.

1.55 “Losses” means any and all amounts paid or payable to Third Parties with
respect to a Claim of a Third Party, together with all documented Out-of-Pocket
Expenses, including attorney’s fees, reasonably incurred in complying with any
judgments, orders, decrees, stipulations and injunctions that arise out of a
Claim of a Third Party.

 

6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.56 “Major Market Event” means an event occurring after the Effective Date that
materially adversely affects the market or profitability for the Product in the
Territory including: [***]. For purposes of this Section 1.56, [***] means
[***].

1.57 “Marketing Expenses” means, [***].

1.58 “MSL” means a medical scientific liaison who (a) conducts service based
medical activities including providing input and assistance with consultancy
meetings, recommending investigators for clinical trials and providing input in
the design of such trials and other research related activities, and
(b) delivers non-promotional communications and conducts non-promotional
activities including reactively responding to enquiries of medical professionals
for off-label information and presenting new clinical trial and other scientific
information.

1.59 “Net Sales” means [***].

1.60 “Net Sales Tail Payment” has the meaning set forth in Section 5.3.2, as
applicable.

1.61 “OIG” means the United States Department of Health and Human Services
Office of the Inspector General.

1.62 “OIG Guidance” has the meaning set forth in Section 7.5.2.

1.63 “Out-of-Pocket Expenses” means expenses actually paid by a Party or its
Affiliate to any Third Party.

1.64 “Party” means Amarin or Kowa.

1.65 “Performance Standards” has the meaning set forth in Section 4.7.

1.66 “PDMA” means the Prescription Drug Marketing Act, and relevant regulations
and guidelines promulgated thereunder.

1.67 “Primary Detail” means a Detail where [***].

1.68 “Primary Detail Equivalent” or “PDE” means a numerical amount that scores
the value of Details performed by Kowa Sales Representatives or Amarin Sales
Representatives: [***].

1.69 “Product” means (a) icosapent ethyl capsules or (b) any other preparations
Controlled by Amarin containing icosapent ethyl or ethyl eicosapentaenoic acid
as the only active pharmaceutical ingredient and only Active Moiety, in each
case of clauses (a) and (b), as approved by the FDA for sale in the United
States and sold under either the Vascepa® trademark or another trademark
Controlled by Amarin. For clarity, “Product” does not include any product that
combines icosapent ethyl or ethyl eicosapentaenoic acid with any other active
pharmaceutical ingredient or Active Moiety.

1.70 “Product Invention” has the meaning set forth in Section 9.1.

 

7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.71 “Product Labeling” means all materials considered labeling of a Product by
the FDA from time to time, including labels and other written, printed or
graphic matter located on or in (a) any container or wrapper utilized with the
Product (even if not physically attached thereto), or (b) any written material
accompanying the Product, including, in each case, Product package inserts,
invitations, signage, videotapes, CDs, DVDs, any other forms of electronic
media, and any other format included in 21 C.F.R. 202.1(l)(2) (as may be
supplemented or amended). For purposes of this Agreement, advertising as defined
in 21 C.F.R. 202.1(l)(1) (as may be supplemented or amended) is considered
Product Labeling.

1.72 “Product Launch” has the meaning set forth in Section 4.4.1.

1.73 “Promote” means any communications or persuasive activities by or on behalf
of a Party intended to increase sales of the Product. Promotion includes
activities such as distribution of Promotional Materials, Product sampling,
advertising, the use of sales aids, and oral or electronic discussions with
customers for the purpose of selling the Product. [***].

1.74 “Promotion Plan” means an annual plan that sets forth: (a) the manner in
which the Parties shall deploy their respective efforts to Promote and Detail
the Product in the Field in the Territory, (b) annual brand objectives,
(c) tactical activities, (d) a call plan (including selection of Targets and
Detailing frequency per Target), and (e) other matters relevant to Promotion and
Detailing of the Product.

1.75 “Promotional Activity Data” has the meaning set forth in Section 4.5.1.

1.76 “Promotional Materials” means Product Labeling that is approved by Amarin
for use in connection with the Promotion and Detailing of the Product in the
Field in the Territory.

1.77 “Quarter” means, with respect to any given Year, the respective periods of
three (3) consecutive calendar months ending on March 31, June 30, September 30
or December 31; provided, however, that (a) the first calendar quarter of the
Term shall extend from the Effective Date to the end of the first full calendar
quarter thereafter, and (b) the last calendar quarter of the Term shall end upon
the effective date of termination or expiration of this Agreement.

1.78 “Regulatory Approval” means all approvals or licenses necessary for the
manufacture, marketing, importation, storage and sale of the Product or a
product for one or more indications in a country or regulatory jurisdiction,
which may include satisfaction of all applicable regulatory and notification
requirements, but which shall exclude any pricing and reimbursement approvals.

1.79 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, governmental pricing or reimbursement approval of a Product in
such country or regulatory jurisdiction, including the FDA.

 

8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.80 “Safety Information” means an Adverse Event from any source, where the
product is known and at least one demographic is known for the reporter and the
patient, including: (a) an Adverse Event related to a quality defect, (b) an
event during pregnancy and lactation, without an associated Adverse Event, (c) a
drug exposure via parent, (d) lack of efficacy, without an associated Adverse
Event, (e) overdose (symptomatic or not), (f) interaction (symptomatic or not),
(g) misuse and medication error (symptomatic or not), (h) drug abuse,
(i) unintended beneficial effects, (j) serious reports from interventional
clinical trials, (k) aggregate safety reports, or (l) administration via
incorrect route.

1.81 “Sales Force SOPs” has the meaning set forth in Section 4.3.5(a).

1.82 “Sales Quarter” has the meaning set forth in Section 4.4.1(b).

1.83 “Sales Year” has the meaning set forth in Section 4.4.1(a).

1.84 “Sales Representative” means a Kowa Sales Representative or an Amarin Sales
Representative.

1.85 “Sample” means a unit of prescription drug that is not intended to be sold
and is intended to be distributed to a licensed practitioner to promote the sale
of the Product in the Field in the Territory in accordance with this Agreement
and all Applicable Laws.

1.86 “Sample Costs” means, for Samples manufactured by Amarin or a Third Party,
Amarin’s actual costs of manufacturing, packaging, and testing the Samples and
amounts paid to a Third Party, including: (a) the costs and expenses associated
with components, such as raw materials, drugs and chemicals, encapsulation,
packaging materials and components, (b) any applicable net sales taxes, customs
duties and similar import fees or costs and freight actually paid by Amarin, and
(c) direct production labor, all of the foregoing calculated in accordance with
GAAP. Schedule 1.86 sets forth an example of the calculation of Sample Costs.

1.87 “SEC” means the United States Securities and Exchange Commission or any
successor.

1.88 “Secondary Detail” means [***].

1.89 “Tail Period” shall mean the period commencing on the effective date of the
expiration or termination of this Agreement and continuing until no further Tail
Period Payments are due from Amarin to Kowa. The Parties acknowledge and agree
that, depending on the basis for termination of this Agreement, there may be no
Tail Period.

1.90 “Tail Period Payments” means the Co-Promote Fee Tail Payment or the Net
Sales Fee Tail Payment, as applicable. The Parties acknowledge and agree that,
depending on the basis for termination of this Agreement, there may be no Tail
Period Payments.

1.91 “Target” means a healthcare professional with prescribing authority in the
Territory to whom a Sales Representative Promotes the Product within applicable
policy constraints and in compliance with Applicable Laws.

1.92 “Term” has the meaning set forth in Section 12.1.

 

9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1.93 “Territory” means the fifty (50) United States of America, the District of
Columbia and Puerto Rico.

1.94 “Third Party” means any person or entity other than Amarin and Kowa or
their respective Affiliates.

1.95 “Transition Point” means such date and time during Year 2014 when annual
Net Sales of the Product in the Field in the Territory [***], as such amount is
calculated beginning on the date of Product Launch. The Parties acknowledge and
agree that the Transition Point may not occur.

1.96 “Year” means (a) for the first calendar year, the period commencing on the
Effective Date and ending on December 31, 2014, (b) for each successive period
beginning on January 1 and ending twelve (12) consecutive calendar months later
on December 31, and (c) for the calendar year in which this Agreement is
terminated, the period beginning on January 1 of such calendar year and ending
on the effective date of the termination of this Agreement.

ARTICLE 2

RIGHTS AND OBLIGATIONS

2.1 Grant of Right; Retention of Rights. During the Term, subject to the terms
and conditions of this Agreement, Amarin Ireland hereby grants Kowa the
exclusive right in the Territory to be the sole co-promoter of the Product,
along with Amarin Pharma (and any contract sales force retained by Amarin in
accordance with Section 15.1.2). In connection with the foregoing, Amarin
Ireland hereby covenants and agrees that it will not enforce against Kowa any of
Amarin Ireland’s rights to regulatory exclusivity or under the Amarin
Intellectual Property in connection with Kowa’s performance of its obligations
under this Agreement in accordance with the terms of this Agreement. Kowa shall
not, and shall have no obligation or right under this Agreement to (a) Promote
or Detail the Product (x) in the Territory outside of the Field or (y) outside
of the Territory or (b) sell or offer to sell the Product; provided, however,
Promotion shall not be deemed to be the act of selling or offering to sell.
Subject to the terms and conditions of this Agreement, Amarin retains all other
rights in and to the Product, including the right to Promote and Detail the
Product in the Territory during the Term, to Promote the Product outside the
Territory, and to sell and offer to sell the Product. Subject to the terms and
conditions of this Agreement, Amarin specifically retains the following rights,
obligations and responsibilities with respect to the Product:

(a) responsibility for the specifications for the Product, for the manufacture
and distribution of the Product, and any future development of the Product
(including all studies and clinical trials related thereto, and related
regulatory filings);

(b) responsibility for all decisions regarding, and submission of, regulatory
submissions, or notices of any kind, and for interactions with Governmental
Authorities, including interactions arising from Kowa’s Promotion and Detailing
of the Product, subject to meaningful consultation with, and opportunity for
comment by, Kowa in circumstances where such submission, notice or interaction
relates directly to Kowa’s Promotion or Detailing of the Product;

 

10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(c) responsibility for creation, subsequent modification, internal approval, and
filing of all Product Labeling, Promotional Material and medical/scientific
material and content (including submission of Promotional Materials to the FDA’s
Office of Prescription Drug Promotion);

(d) determining all Product pricing and positioning, including the timing of
pricing changes, requests for reimbursement and the offering of any discounts
(including cash discounts with wholesalers) or rebates;

(e) determining the Product sampling budget, subject to meaningful consultation
with, and opportunity for comment by, Kowa (provided, that such sampling budget
with respect to Samples to be distributed by Kowa shall not exceed the amount
set forth in Section 4.4.1(b) without Kowa’s prior consent);

(f) booking all Product sales; and

(g) subject to Kowa’s obligations hereunder (or in any separate applicable
agreement between the Parties), responsibility for (A) handling all
safety-related activities (including receiving all safety related complaints),
(B) submitting all safety reports and interacting with Regulatory Authorities
with respect thereto), (C) initiating and managing any Product recalls,
withdrawals or safety alerts, and (D) as of January 1, 2015, any investigations
and notifications of “suspect or illegitimate product” (as such product is
defined by the Drug Quality and Security Act (DQSA)).

For the avoidance of doubt, Amarin retains the exclusive right to make, sell and
offer to sell the Product.

2.2 Non-compete.

2.2.1 Obligations. Subject to Section 2.2.2, during the Term and through the end
of the [***] following the effective date of expiration or termination of this
Agreement, Kowa and its Affiliates shall not, itself or with a Third Party,
[***].

2.2.2 [***].

2.2.3 Confirmation. As a condition to receiving the Tail Period Payments, if
applicable, Kowa shall submit to Amarin on a Quarterly basis during the Tail
Period a written confirmation of compliance with the terms of Section 2.2.1.

2.3 Amarin Trademarks. Kowa shall have the right to use the Amarin Trademarks
(i) on the Promotional Materials, training materials, Samples, or any other item
provided to Kowa by Amarin in connection with Kowa’s Promotion and Detailing of
the Product in the Field in the Territory during the Term in accordance with the
terms and conditions contained herein, and (ii) on Kowa’s website, or in Kowa’s
promotional materials, in a manner solely intended to describe the relationship
created under this Agreement, and in all cases subject to Amarin’s prior

 

11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

review and approval of such use(s) in each new circumstance, which shall not be
unreasonably withheld, conditioned or delayed. In addition, subject to
Section 10.4, Kowa shall have the right to use Amarin Trademarks otherwise only
with the prior written consent of Amarin, which consent shall not be
unreasonably withheld. Kowa shall not at any time during the Term do any act or
thing which will in any way impair or diminish the rights of Amarin in or to the
Amarin Trademarks. All goodwill and improved reputation generated by Kowa’s use
of the Amarin Trademarks shall inure to the benefit of the appropriate Amarin
entity (at Amarin’s discretion), and any use of the Amarin Trademarks by Kowa
shall cease at the end of the Term. Kowa shall have no rights under this
Agreement in or to the Amarin Trademarks or the goodwill pertaining thereto
except as specifically provided herein. Kowa will not contest the ownership of
the Amarin Trademarks, their validity, or the validity of any registration
therefor during the Term or the Tail Period. Kowa undertakes during the Term and
the Tail Period not to have registered and/or not to use any marks that are
confusingly similar to the Amarin Trademarks.

2.4 Kowa Trademarks. Amarin shall have the right to use the Kowa Trademarks
(i) on the Promotional Materials, training materials, Samples, or any other item
used Amarin by in connection with Amarin’s Promotion and Detailing of the
Product in the Field in the Territory during the Term, and thereafter until such
materials run out of stock, in accordance with the terms and conditions
contained herein, and (ii) on Amarin’s website, or in Amarin’s promotional
materials, in a manner solely intended to describe the relationship created
under this Agreement, and in all cases subject to Kowa’s prior review and
approval of such use(s) in each new circumstance, which shall not be
unreasonably withheld, conditioned or delayed. In addition, subject to
Section 10.4, Amarin shall have the right to use the Kowa Trademarks otherwise
only with the prior written consent of Kowa, which consent shall not be
unreasonably withheld. Amarin shall not at any time during the Term do any act
or thing which will in any way impair or diminish the rights of Kowa in or to
the Kowa Trademarks. All goodwill and improved reputation generated by Amarin’s
use of the Kowa Trademarks shall inure to the benefit of Kowa, and any use of
the Kowa Trademarks by Amarin shall cease at the end of the Term. Amarin shall
have no rights under this Agreement in or to the Kowa Trademarks or the goodwill
pertaining thereto except as specifically provided herein. Amarin will not
contest the ownership of the Kowa Trademarks, their validity, or the validity of
any registration therefor during the Term or the Tail Period. Amarin undertakes
during the Term or the Tail Period not to have registered and/or not to use any
marks that are confusingly similar to the Kowa Trademarks.

2.5 Supply Assurance. Amarin shall use Commercially Reasonable Efforts to
maintain approximately [***] of inventory of the Product based on Amarin’s
commercially reasonable forecasted demand for the Product in the Field in the
Territory. In the event that Amarin’s inventory of the Product falls below such
threshold, Amarin shall notify Kowa accordingly. If Amarin subsequently
experiences [***], then [***]; provided, that during the period of such
stock-out, either (a) the Parties may mutually agree to terminate this Agreement
in accordance with Section 12.2[***].

 

12



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 3

GOVERNANCE

3.1 JSC.

3.1.1 Organization. Within twenty (20) days following the Effective Date, the
Parties shall form a JSC whose responsibility shall be to manage the day-to-day
Promoting and Detailing and compliance activities of the Parties under this
Agreement during the Term. The JSC shall consist of an equal number of
representatives from each Party, with at least three (3) representatives
appointed by each Party. A Party may change any of its representatives on the
JSC at any time with a new person (with appropriate expertise to replace the
outgoing member) by giving written notice to the other Party; provided, however,
that, without limiting the generality of the foregoing, a key objective with
respect to membership in the JSC shall be preserving continuity.

3.1.2 Meetings. For the [***] following the Effective Date, the JSC shall meet
on at least [***] basis (with the first meeting being held within twenty
(20) days following the Effective Date), and thereafter the JSC shall meet at
least [***] every Year on a [***] basis, in each case unless a particular
meeting is waived by mutual consent. In addition, each Party shall have the
right to call a meeting of the JSC on reasonable notice to the other Party.
Subject to the foregoing, the JSC shall meet on such dates and at such times as
agreed by the JSC and shall meet via teleconference or videoconference or, if
mutually agreed by the Parties, at a location determined by the JSC. Each Party
may permit visitors with particular insights regarding the subject matter of a
given JSC meeting to attend such meeting; provided, that any such visitor shall
be subject to written confidentiality and non-use obligations no less stringent
than the terms of ARTICLE 10. Each Party shall be responsible for its own
expenses for participating in the JSC. Meetings of the JSC will be chaired by a
representative from Amarin. Meetings of the JSC shall be effective only if at
least one (1) representative of each Party is present or participating, unless
otherwise agreed in writing.

3.1.3 Minutes. Minutes of each JSC meeting will be transcribed and issued by a
designee of the JSC within ten (10) Business Days after each meeting. The
minutes, if accurate, shall be approved by each Party not later than the first
order of business at the immediately succeeding JSC meeting; provided, that if
there is a disagreement regarding accuracy, the Parties shall work together in
good faith to resolve such disagreement and finalize such minutes as
expeditiously as possible.

3.1.4 Decisions. The representatives of each Party serving on the JSC shall
collectively have one (1) vote on all matters considered by the JSC. In the
event that the JSC is unable to agree on any matter properly brought before it
pursuant to Section 3.2, such matter shall be submitted to the Chief Executive
Officer of each Party, who shall attempt to reach a mutually agreed upon
resolution. If no resolution is possible after a good faith effort, then Amarin
shall have final decision-making authority with respect to such dispute;
provided, that Amarin shall not have the right to exercise its decision-making
authority to amend this Agreement (e.g., to alter the Annual PDE Requirements
under Section 4.4.1(a)).

3.2 Responsibilities of the JSC. Except as may be otherwise expressly set forth
herein, Amarin will have final planning, oversight, performance evaluation and
decision-making authority and responsibility for all sales, marketing and
Promotional activities and attendant compliance activities related to the
Product and Product Labeling. Notwithstanding the foregoing, Kowa will have the
opportunity, through the JSC to confer with, or recommend ideas or Promotional
Materials to, Amarin regarding such sales, marketing and Promotional matters.
Without limiting the rights, obligations and responsibilities expressly reserved
by Amarin under Section 2.1 (and Amarin’s decision-making authority with respect
thereto), matters to come before the JSC shall be limited to the following:

(a) Reviewing available Gross Sales, Net Sales, and other Territory-specific
Product performance data as determined by the JSC;

 

13



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(b) Making recommendation for new materials for commercial support and
Promotional Materials such as product detail aids, advertising, educational
give-aways, speaker meetings, speaker kits and direct mail;

(c) Reviewing Sample demand forecast;

(d) Coordinating joint activities undertaken by the Parties in accordance with
Section 4.11;

(e) Reviewing and discussing any market research conducted by either Party with
respect to the Product in the Field in the Territory;

(f) Reviewing monthly activities of Sales Representatives;

(g) Reviewing the efforts of Sales Representatives who engage in Detailing and
other Promotional efforts with respect to the Product to maintain desired
frequency of Details and to avoid unintended duplication of Details;

(h) Reviewing, commenting on, and approving the annual Promotion Plan for the
Product in accordance with Section 4.2 and monitoring the implementation of the
Promotion Plan;

(i) Reviewing and auditing training needs and schedule, including corrective
training;

(j) Discussing whether a Major Market Event has occurred and making
recommendations with respect thereto;

(k) Establishing subcommittees on an as-needed and as-appropriate basis (e.g., a
compliance subcommittee and/or a medical activities subcommittee to oversee
medical / scientific matters), overseeing the activities of all subcommittees so
established, and addressing disputes or disagreements arising in all such
subcommittees;

(l) Considering and making recommendations on such other matters as are
stipulated in this Agreement (e.g., non-commercial matters); and

(m) Performing such other responsibilities as may be assigned to the JSC
pursuant to this Agreement or as may be mutually agreed upon by the Parties in
writing from time to time;

 

14



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

provided, however, that the JSC shall have no authority to amend any provision
of this Agreement, make any binding interpretation of this Agreement, or
determine whether or not a breach of this Agreement has occurred or to otherwise
increase the devotion of financial or human resources of Kowa under this
Agreement.

3.3 Major Market Events. In the event of facts that may amount to a Major Market
Event either Party may request that the JSC meet within fifteen (15) days of the
occurrence of such an event to discuss, in accordance with Section 3.2(j),
whether a Major Market Event has occurred, to consider whether any adjustments
to this Agreement should be undertaken to address such Major Market Event
(subject to amendments to this Agreement to account for any such adjustments
being subject to each Party’s sole discretion and Section 15.8), and to make
recommendations with respect thereto.

ARTICLE 4

PROMOTION AND DETAILING OF PRODUCT

4.1 Generally. Amarin hereby engages Kowa, and Kowa hereby accepts such
engagement, to Promote and Detail the Product in the Territory, subject to the
terms and conditions of this Agreement. Kowa shall have no other rights relating
to the Product except as specifically set forth in this Agreement. Commencing no
later than [***] after the Effective Date, in order to permit completion of
Kowa’s training of Kowa Sales Representatives and other employees engaged in
Promoting the Product and subject to Amarin providing such Promotional Materials
(and the conversion of such Promotional Materials from Amarin’s Apple format to
Kowa’s Windows format) and training materials as Kowa reasonably requires in
order to train and supply the Kowa Sales Representatives, Kowa shall deploy Kowa
Sales Representatives and such other employees to Promote and Detail the Product
in the Territory in accordance with the terms of this Agreement, the Promotion
Plan and the instructions of the JSC. In conducting its activities hereunder,
Kowa will use Commercially Reasonable Efforts to Promote and Detail the Product
and to optimize sales of the Product in the Field during the Term. Amarin also
will use Commercially Reasonable Efforts to Detail the Product and to optimize
sales of the Product during the Term. The Parties shall cooperate, including
taking such actions as are reasonably requested by the other Party, in
performing their obligations hereunder.

4.2 Promotion Plan. Appropriate representatives from each Party will jointly
prepare the initial Promotion Plan and provide it to the JSC for review,
comment, and approval prior to Kowa initiating its Promotion and Detailing
activities hereunder. By no later than December 15 of the first Year, the JSC
shall review, comment on (if applicable), and approve any modifications to the
initial Promotion Plan for the second Year of the Term, and shall thereafter
update such Promotion Plan in accordance with Section 3.2(h) each Year
thereafter that Kowa is Promoting and Detailing the Product. For clarity, the
Promotion Plan will include a plan for Detailing of the Product by the Kowa
Sales Representatives and Amarin Sales Representatives to Targets that will
permit the Parties to satisfy their minimum PDE obligations under
Section 4.4.1(a) or 4.4.2(a), as applicable.

 

15



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.3 Sales Representatives.

4.3.1 Generally. Kowa and Amarin shall at all times during the Term maintain a
properly qualified and trained sales force containing [***] of Sales
Representatives in order to satisfy their respective obligations under this
Agreement (including Kowa’s and Amarin’s express obligations under Section 4.4.1
and Section 4.4.2, respectively).

4.3.2 Training.

(a) Amarin shall be responsible for providing initial Product and sales training
materials for all Kowa Sales Representatives and members of Kowa’s sales
management. In connection therewith, promptly after the Effective Date, Amarin
will provide to Kowa sufficient copies of training materials and will make
trainers reasonably available to train Kowa directly regarding compliance
related matters (including (A) Detailing in compliance with Applicable Laws,
Product Labeling and applicable Kowa policies and (B) maintaining Samples and
records related thereto in accordance the PDMA, other Applicable Laws, Product
Labeling and applicable Kowa policies) and to train Kowa trainers generally
regarding the Product so that such Kowa trainers can train the Kowa Sales
Representatives. Following Amarin’s initial direct training regarding compliance
related matters (which may be done together with Kowa trainers), Kowa trainers
shall be responsible for the further training and retraining of Kowa Sales
Representatives regarding such matters. Kowa’s trainers and Product marketers
shall have the right, with respect to the Product, to monitor and observe
Amarin’s sales training programs and have ongoing access to new training
materials developed by Amarin; provided, that (1) Amarin shall be entitled to
exclude any person from such training for competitive reasons or to protect its
confidential information or trade secrets pertaining to matters other than the
Product and (2) such monitoring or observation is not disruptive to the
training.

(b) Amarin’s training of Kowa personnel shall be conducted at places and times
to be mutually agreed upon by the Parties promptly after the Effective Date;
provided, that such training shall be consistent with Amarin’s regularly
scheduled training programs. Amarin shall provide such training using a training
program that relates to the Product (including training materials) and that is
provided to Amarin’s sales force (with respect to Kowa Sales Representative
level training and materials) or to Amarin’s district managers (with respect to
Kowa’s sales management level training and materials). After the initial
training, Amarin shall periodically provide additional training and continuing
education materials to Kowa and Kowa’s trainers (as applicable), at Kowa’s
expense except for Amarin’s travel and personnel expenses, on a regular basis so
that Kowa may align on-going training of the Kowa Sales Representatives to the
content training provided to Amarin Sales Representatives. Amarin agrees to
provide such initial and additional training at Kowa’s cost, except for Amarin’s
travel and personnel expenses, consistent with and on a schedule no less
frequent than that provided to Amarin Sales Representatives by Amarin. The
Parties shall work in good faith to arrange a mutually satisfactory training
schedule for the Kowa Sales Representatives and Kowa’s sales management.

(c) No Kowa Sales Representative shall Promote or Detail the Product without
having undergone training. Amarin shall have the right to monitor or observe all
such Kowa training and training materials. The Parties acknowledge and agree
that in order for a Kowa Sales Representative to be deemed to have successfully
completed the training, such Kowa Sales Representative must demonstrate thorough
knowledge of the medical and technical

 

16



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

aspects of the Product and applicable commercial practices policies and must
achieve scores on Product certifications of at least [***] percent ([***]%) on
original testing or, if required, on re-testing on Product certifications. Kowa
covenants that it shall use only training materials provided by, or approved by,
Amarin in the performance of its responsibilities under this Agreement, and such
materials shall not then be modified, changed, misbranded, or altered by Kowa or
any Kowa Sales Representative at any time.

(d) Kowa shall bear all incremental costs and expenses of the trainers (except
for Amarin’s travel and personnel expenses), training facility and training
materials to train the Kowa Sales Representatives and Kowa’s sales management,
and Kowa shall be responsible for all travel expenses and Out-of-Pocket Expenses
incurred by the Kowa Sales Representatives and Kowa’s sales management in
connection with such training.

4.3.3 Incentive Bonus. During the Term, at least [***] percent ([***]%) of the
annual sales incentive bonus payable to a Kowa Sales Representative shall be
allocated to the Product. The bonus shall not be capped.

4.3.4 Background Checks. Prior to assignment to Promote or Detail the Product,
Kowa shall be responsible for performing background checks of all Kowa Sales
Representatives. Kowa warrants that it has completed a background check of all
Kowa Sales Representatives to determine (i) that no Kowa Sales Representative
has any felony conviction and (ii) that no Kowa Sales Representative (A) is an
excluded person on the OIG’s List of Excluded Individuals/Entities, (B) is on
the General Services Administration Excluded Parties List, or (C) is on the FDA
Debarment List.

4.3.5 Performance. Kowa agrees with respect to itself and the Kowa Sales
Representatives that:

(a) Within five (5) Business Days after the Effective Date, Kowa will provide to
Amarin Kowa’s sales force, marketing, Sample and related compliance program
standard operating procedures (SOPs) (“Sales Force SOPs”), including such
procedures as Amarin may specifically identify, to enable Amarin to determine
whether such Sales Force SOPs are compliant with Applicable Laws and materially
comparable to Amarin’s applicable standard operating procedures. Kowa will
instruct the Kowa Sales Representatives to follow and comply with relevant
portions of the Sales Force SOPs on or prior to the Effective Date, as such
policies may be updated from time to time by Kowa to be compliant with
Applicable Laws, and promptly reviewed by Amarin prior to implementation.

(b) Kowa will instruct the Kowa Sales Representatives to use, and will actively
monitor and investigate (consistent with an effective comprehensive compliance
program required under Applicable Laws) the Kowa Sales Representatives to ensure
that such Kowa Sales Representatives use, only Promotional Materials, Samples
and literature approved for use by Amarin for the Promotion and Detailing of the
Product. Kowa will not, and will ensure that the Kowa Sales Representatives do
not, misbrand, change or alter any Promotional Material or Samples (or use, sell
or trade any Samples) supplied to it for distribution by Amarin;

 

17



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(c) Kowa will instruct the Kowa Sales Representatives to do, and will monitor
the Kowa Sales Representatives so that such personnel do, the following:
(A) Promote and Detail in full compliance with the Product Labeling and in
adherence to all Applicable Laws, Sales Force SOPs, the Codes, and the Promotion
Plan, and (B) not Promote or Detail the Product using social media, emails, or
the internet.

(d) Kowa will comply with all Applicable Laws in the hiring, employment, and
discharge of all Kowa Sales Representatives. Kowa represents that it is an Equal
Opportunity Employer and does not discriminate against any person because of
race, color, creed, age, sex, sexual preference, marital status, or national
origin.

(e) Kowa acknowledges and agrees that Amarin does not and will not maintain or
procure any worker’s compensation, healthcare, or other insurance for or on
behalf of the Kowa Sales Representative, all of which shall be Kowa’s sole
responsibility.

(f) Kowa acknowledges and agrees that all Kowa Sales Representatives are
employees of Kowa and are not, and are not intended to be or be treated as,
employees of Amarin or any of its Affiliates, and that such individuals are not,
and are not intended to be, eligible to participate in any benefits programs or
in any “employee benefit plans” (as such term is defined in Section 3(3) of
ERISA) that are sponsored by Amarin or any of its Affiliates or that are offered
from time to time by Amarin or its Affiliates to their own employees (the
“Benefit Plans”).

(g) Notwithstanding Amarin’s rights to review, monitor or audit Kowa materials
or activities, Kowa shall be solely responsible for its acts and omissions and
for those acts or omissions of the Kowa Sales Representatives while performing
any activities under this Agreement. Kowa shall be solely responsible and liable
for all probationary and termination actions taken by it, as well as for the
formulation, content and dissemination (including content) of all employment
policies and rules (including written probationary and termination policies)
applicable to its employees and contractors.

4.3.6 Compensation. Kowa shall be solely responsible for all costs and expenses
of recruiting, hiring, maintaining and compensating the Kowa Sales
Representatives, including salaries, benefits and incentive compensation;
provided, that such incentive compensation shall be subject to Section 4.3.3 and
shall not be structured in a manner that would reasonably be expected to
inappropriately motivate such individuals to engage in the improper Promotion or
Detailing of the Product. Amarin shall not be responsible to Kowa, or to the
Kowa Sales Representatives, for any compensation, expense reimbursements or
benefits (including vacation and holiday remuneration, healthcare coverage or
insurance, life insurance, severance or termination of employment benefits,
pension or profit-sharing benefits and disability benefits), payroll-related
taxes or withholdings, or any governmental charges or benefits (including
unemployment and disability insurance contributions or benefits and workmen’s
compensation contributions or benefits) that may be imposed upon or be related
to the performance by Kowa and such individuals of this Agreement, all of which
shall be the sole responsibility of Kowa, even if it is subsequently determined
by any court or governmental agency that any such individual may be an employee
or a common law employee of Amarin or any of its Affiliates or is otherwise
entitled to such payments and benefits.

 

18



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.3.7 Product Basket Limitations. In connection with the fulfillment of Kowa’s
Annual PDE Requirements under this Agreement, a Kowa Sales Representative shall
not [***].

4.3.8 Transitioning Kowa Sales Representatives. If a Kowa Sales Representative
leaves the employ of Kowa, or otherwise ceases to Detail the Product, Kowa
shall, to the extent consistent with, and in a manner similar to, its practices
with respect to departures of sales representatives promoting, marketing or
detailing other products for Kowa, account for, and shall cause such departing
Kowa Sales Representative to return to Kowa and delete from his/her computer
files (to the extent such materials or information have been provided in, or
converted into, electronic form), all materials relating to the Product that
have been provided to such individual, including Samples (if applicable),
Promotional Materials and account level information and training program
materials, including all copies of the foregoing. Kowa shall reuse such
materials for replacement Kowa Sales Representatives, to the extent practicable.

4.3.9 Kowa Sales Representative Audit. Amarin shall be entitled to audit Kowa’s
training and compliance programs and the performance of the Kowa Sales
Representatives, including compliance with the Sales Force SOPs and including by
way of accompanying the Kowa Sales Representatives during their performance of
Promotion and Detailing hereunder, in accordance with Section 7.5.5.

4.4 Minimum Sales Support.

4.4.1 By Kowa.

(a) Kowa shall provide the following minimum Details per [***] (“Annual PDE
Requirements”) using no less than two hundred fifty (250) Kowa Sales
Representatives:

 

[***]

   [***]

Primary Details

   [***]

Secondary Details

   [***]

The [***] reference period for the performance of Kowa’s Annual PDE Requirements
(a “Sales Year”) shall commence as of the first full calendar month after the
date that the first Detail of the Product in the Territory is performed by Kowa
(following completion of training obligations described herein with respect to
Kowa Sales Representatives performing such Details) and reported in Kowa’s
Detail recording system (such first Detail shall commence and constitute the
“Product Launch”); provided, that Kowa’s Annual PDE Requirements shall be
pro-rated for the final Year of the Term on the basis of such Detailing
obligations being allocated evenly over an entire Sales Year (e.g., if the final
Year of the Term overlaps with only three (3) months of a Sales Year, then Kowa
shall only be obligated to perform one-fourth (1/4) of such Details). Kowa shall
promptly advise Amarin in writing regarding any vacancies among the Kowa Sales
Representatives that cause it to fall beneath the minimum Kowa Sales
Representatives described above and shall, in any event, fill any such vacancies
with appropriately qualified persons within [***]. “Sales Quarter” means the
three (3)-month period commencing with the first full calendar month after
Product Launch and each consecutive three (3)-month period thereafter. If Kowa
fails to satisfy Kowa’s Annual PDE Requirements in a Sales Quarter, then[***].

 

19



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(b) In addition to its obligations under Section 4.4.1(a), Kowa shall expend
[***] during the [***] in Marketing Expenses (which amount, for clarity, is
exclusive of Kowa’s sales force-related costs); provided, that if Net Sales of
the Product in the Field in the Territory during [***] exceed [***], then
amounts that Kowa spent purchasing Samples during [***] shall reduce Kowa’s
“Other Marketing Expenses” obligation under this Section 4.4.1(b) for [***] on a
[***] to be pro-rated depending on the first day of Product Launch, assuming an
effective Sales Year of [***]. For clarity, [***]. Kowa shall expend the
foregoing sums on a [***] as follows:

 

[***]

     [***]         [***]         [***]         [***]         [***]         [***]
  

Sample Costs

     [***]         [***]         [***]         [***]         [***]         [***]
  

Other Marketing Expenses

     [***]         [***]         [***]         [***]         [***]         [***]
  

Sub-Total

     [***]         [***]         [***]         [***]         [***]         [***]
  

If Kowa fails to expend the amount required with respect to [***], then Kowa
shall [***]. In the event that Kowa has not [***] and [***], Kowa shall [***];
provided, that, with respect to [***].

4.4.2 By Amarin.

(a) Amarin shall provide [***]; provided, that such Detailing obligations shall
be [***] on the basis of such Detailing obligations being [***]. If Amarin fails
to satisfy Amarin’s Annual PDE Requirements in any Sales Quarter then[***].

(b) In addition to its obligations under Section 4.4.2(a), Amarin shall [***]
during the Initial Term in Marketing Expenses [***].

 

[***]

     [***]         [***]         [***]         [***]         [***]         [***]
  

Sample Costs

     [***]         [***]         [***]         [***]         [***]         [***]
  

Other Marketing Expenses

     [***]         [***]         [***]         [***]         [***]         [***]
  

Sub-Total

     [***]         [***]         [***]         [***]         [***]         [***]
  

If Amarin fails to expend the amount required with respect to [***], then Amarin
shall [***].

 

20



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.5 Records and Reports.

4.5.1 Record Keeping. Commencing the month in which Product Launch occurs, Kowa
shall record, [***]: (i) the number of Kowa Sales Representatives assigned to
Detail the Product in the Territory, (ii) the territories of their assignments,
(iii) the proportion of their time devoted to Promoting the Product, (iv) the
number of Product-related Details and PDEs for Product made by Kowa Sales
Representatives in the Territory, (v) the position of such Details, (v) the
amount of Marketing Expenses incurred, (vi) the amount of Samples dispensed to
each physician Target, (vii) the prescriber identity (including applicable NPI
number) of those receiving Samples, (viii) data required for government, state
and other regulatory reporting requirements (including, data required under
Section 1128G of the United States Social Security Act (i.e., the Physician
Payment Sunshine Law) such as food, drops of literature, any gifts, payments or
other transfers of value, state law data such as total spends in Minnesota,
Massachusetts and California, and total marketing costs expended in Washington
and West Virginia), and (ix) such other information as the JSC may reasonably
require and as may be required by Applicable Laws (collectively, the
“Promotional Activity Data”).

4.5.2 Reporting by Kowa. In addition to the record keeping requirement set forth
in Section 4.5.1, within [***] after the end of each [***] commencing with the
[***] in which Product Launch occurs, Kowa shall furnish to Amarin a written
report setting forth Kowa ’s Promotional Activity Data for such month. In
addition, within [***] after the end of each Year commencing with Year 2014,
Kowa shall furnish to Amarin a written report setting forth, in the aggregate,
the number of Kowa Sales Representatives assigned to the Product in the
Territory, the number of PDEs for the Product provided by Kowa in the Territory
during such Year, and the total Marketing Expenses incurred. Unless otherwise
agreed by the JSC, Kowa’s reporting and record keeping with respect to
Promotional Activity Data, including the calculation of Details and PDEs shall
be in a format in reasonably acceptable to Amarin.

4.5.3 Reporting by Amarin. Within [***] after the end of each [***] commencing
with the [***] in which Product Launch occurs, Amarin shall furnish to Kowa a
written report setting forth the number of Product-related Details and the PDEs
for Product made by Amarin Sales Representatives in the Territory for such
[***].

4.6 Promotional Materials.

4.6.1 Generally. Amarin shall provide Kowa with all Promotional Materials to be
used by the Kowa Sales Representatives in performing Promotion and Detailing
activities under this Agreement. Kowa covenants that it shall use only
Promotional Materials provided by Amarin in the performance of its
responsibilities under this Agreement, and such materials shall not be modified,
changed, misbranded, or altered by Kowa or any Kowa Sales Representative at any
time, and Kowa and its Kowa Sales Representatives shall not use any Product
Labeling that was not supplied by Amarin. Amarin shall create and control any
digital marketing materials and Kowa shall not Promote or Detail the Product
using social media, email or the internet. Kowa shall be timely provided such
quantity of Promotional Materials as is set forth in the Promotion Plan or as
may be determined by the JSC from time-to-time, which shall be reasonably
sufficient to enable Kowa to meet its objectives under this Agreement. The
Promotional Materials shall be in compliance in all material respects with the
Product Labeling approved by the FDA and all Applicable Laws in the Territory
and shall be suitable for use for Promotion of the Product in the Field.

 

21



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.6.2 Costs. Notwithstanding anything to the contrary herein, Kowa shall be
responsible for any incremental costs (including Out-of-Pocket Expenses, but
excluding personnel costs) that Amarin incurs in providing Kowa with Promotional
Materials or any other items or services hereunder. “Incremental costs” under
this Section 4.6.2 is understood to be [***]. Amarin shall invoice Kowa for such
costs from time-to-time, which invoices Kowa shall pay within thirty (30) days
of receipt.

4.7 Performance Standards. Each Party will ensure the overall quality of Product
Promotional efforts being provided by its Sales Representatives in the
Territory, such quality being based on measures of compliance audit results
(including those conducted pursuant to Section 7.5.5), call activity, message
delivery and consistency, attendance at training seminars and Product meetings,
proficiency with Product (including as set forth in Section 4.3.1), and other
measures of performance (collectively, “Performance Standards”) established by
the JSC and communicated to the Parties, including through the Parties’
representatives on the JSC. The JSC shall review the Performance Standards on an
annual basis and update the Performance Standards if and when necessary based on
evolving measurement tools, market conditions, commercial strategy and/or other
relevant factors.

4.8 Samples.

4.8.1 Samples Generally. Amarin shall supply the quantity of Samples specified
in the Promotion Plan to Kowa or Kowa’s designee in accordance with ARTICLE 6.
Amarin shall be responsible for the design, production and procurement of all
aspects of all Samples.

4.8.2 Sample Accountability Policies and Procedures.

(a) Kowa shall, and shall ensure that Kowa Sales Representatives, store, handle,
transport and distribute Samples, and conduct Details, in accordance with the
conditions set forth in the Product Labeling, the Sales Force SOPs, Kowa’s other
applicable standard operating procedures, and otherwise in accordance with the
PDMA and all other Applicable Laws governing the storage and distribution of
pharmaceutical samples, and shall employ such measures as are necessary
(including compliance with any Product insert) to prevent Sample contamination,
deterioration or adulteration.

(b) Kowa will not distribute Samples to any Kowa Sales Representative that has
not been trained in accordance with the Sales Force SOPs. From and after receipt
by Kowa, Kowa’s distribution facilities and Kowa Sales Representatives shall
(A) secure Samples against theft, tampering and diversion during and after
storage and transport and (B) store Samples in a proper environment in
accordance with the Product Labeling and any instructions received from Amarin
with respect thereto.

(c) Amarin may, upon reasonable notice to Kowa, review Kowa’s sample
accountability program for the Product. Amarin may choose to utilize the
services of an outside vendor to perform this review.

 

22



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(d) Kowa will validate, or cause to be validated, the licensing status/sample
eligibility of the prescribers selected to receive Samples and will maintain, or
cause to be maintained, an up to date status file thereafter. Amarin shall be
entitled to periodically conduct, or have conducted, an audit of Kowa’s
license/sample eligibility status file for the Product to ensure that Kowa is
properly validating such prescribers. Such status file shall be validated not
less than (A) once per Year and (B) periodically throughout the Year when new
Targets are added to the list of Targets eligible to receive Samples.

(e) Kowa covenants and warrants that it and the Kowa Sales Representatives
shall: (A) only use Samples directly in connection, and accordance, with the
PDMA and other Applicable Laws, and this Agreement and (B) not resell,
repackage, trade, use deconstruct, reverse engineer or otherwise use Samples or
their packaging in any other non-compliant manner.

4.8.3 Certain Issues Involving Samples. Kowa shall notify Amarin within one
(1) Business Day after receipt of information suggesting that (i) any Sample has
been lost or stolen, (ii) any person has falsified a Sample request, a Sample
receipt or Sample records, (iii) any Person is diverting Samples, (iv) any
Samples have otherwise not been handled in accordance with the terms of this
Agreement or Applicable Laws, or (v) any Sample is defective. Kowa and Amarin
shall cooperate in making such investigations and reports related thereto as may
be necessary under Applicable Laws. Kowa shall make drug accountability reports,
Sample requests and receipts, and any other records pertaining to Samples or
matters subject to PDMA, available to Amarin within twenty-four (24) hours of
Amarin’s request. Kowa shall keep full and accurate books and records with
respect to all of its obligations under the PDMA and Amarin shall have the right
to audit such books and records in accordance with ARTICLE 8.

4.9 No Sales or Distribution; Returns. With respect to the Territory, Amarin
shall sell (whether directly or through a designee) all Product to each
customer, and shall book each sale. The Parties recognize that Kowa may from
time to time receive orders for the Product directly from Third Parties for
delivery in the Territory. In such event, Kowa promptly shall advise such Third
Party that Kowa is not authorized to accept orders for the Product and shall
immediately and accurately forward such order to Amarin, or its designee, which
order Amarin may accept or reject in its sole discretion. Amarin (whether
directly or through a designee) shall be responsible for handling all returns of
the Product with respect to the Territory. If any Product sold in the Territory
is returned to Kowa, Kowa shall either instruct the returning Party to, or shall
itself if providing such instructions in a timely manner is not feasible (e.g.,
if Kowa receives a return through the mail), return such Product with
appropriate documentation directly to Amarin or its designee, as directed by
Amarin, at Amarin’s expense and in accordance with all Applicable Laws, as
amended by the Drug Quality and Security Act (DQSA), but shall take no other
actions with respect to such return without the prior written consent of Amarin.
Amarin shall (whether directly or through a designee) have sole responsibility
for shipping, distribution and warehousing, for the invoicing and billing of
purchasers of the Product and for the collection of receivables resulting from
the sales of the Product in the Territory.

4.10 Managed Care Organizations. Amarin will have sole responsibility for
Promoting to, contracting with, and undertaking any and all other interactions
regarding the Product with, managed health care organizations, group purchasing
organizations, pharmacy benefit managers, large employers, long-term care
organizations, insurers, formularies, government agencies and programs (e.g.,
Medicare and the Veterans Health Administration and other federal, state and
local agencies), or similar organizations.

 

23



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.11 Joint Activities. From time to time during the Term, the Parties may agree
to permit joint promotional activities including both Kowa Sales Representatives
and Amarin Sales Representatives, and the Parties will [***].

4.12 Communication with Sales Representatives. Each Party shall only communicate
with designated representatives of the other Party (including, for example,
through members of the JSC and designated subcommittees). Notwithstanding the
foregoing, nothing herein shall restrict the Kowa Sales Representatives and
Amarin Sales Representatives from communicating directly with one another. For
clarity, as noted in Section 1.53, Kowa Sales Representatives shall not include
MSLs; provided, however, that Amarin may provide information with respect to the
Product to MSLs of Kowa for purposes of informing such MSLs about the Product in
connection with such MSLs presence at relevant conferences.

4.13 Prohibition on Solicitation. Without the prior written consent of the other
Party, neither Party nor its Affiliates shall, during the Term and for the
longer of (i) a period of [***] following the expiration or termination of this
Agreement or (ii) the duration of any Tail Period, solicit (directly), or
attempt to solicit, any employee, director, or consultant who was employed or
engaged by the other Party or its Affiliates. This provision shall not restrict
either Party or its Affiliates from advertising employment opportunities in any
manner that does not directly target employees, directors, or consultants of the
other Party or its Affiliates or from employing anyone who responds to such
advertisements.

ARTICLE 5

FINANCIAL PROVISIONS

5.1 Consideration Generally. In consideration for the performance of Kowa’s
obligations hereunder, including compensation for Kowa’s Detailing efforts
hereunder, during the Term Amarin shall pay Kowa a Quarterly percentage of the
Gross Margin for the Product in the Territory (the “Co-Promote Fee”). In
addition, following the expiration or earlier termination of the Term, under
certain circumstances, Amarin shall pay to Kowa the Tail Period Payments, all as
detailed herein.

5.2 Co-Promote Fee. The percentage used to calculate the Co-Promote Fee shall
vary from Year-to-Year in accordance with Schedule 5.2. For clarity, in
calculating Net Sales and Gross Sales for purposes of determining Gross Margin
and the Co-Promote Fee the following principles shall apply: [***]

5.3 Tail Period Payments.

5.3.1 Upon Expiration. In the event that this Agreement expires in accordance
with Section 12.1, and subject to Section 2.2, then Amarin shall pay Kowa the
following “Co-Promote Fee Tail Payment” in accordance with Section 13.5(a):
[***]

 

24



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5.3.2 Upon Certain Terminations. In the event that this Agreement is terminated
prior to the expiration of the Term under the circumstances described in this
Section 5.3.2 then Amarin shall pay Kowa the indicated “Net Sales Tail Payment”
for the relevant indicated period in accordance with Section 13.5(b):

(a) if such termination occurs pursuant to Section 12.4.1 in connection with a
Change of Control of Amarin (regardless whether such termination is initiated by
Amarin, Amarin’s successor or Kowa) and on or prior to the second anniversary of
the Effective Date, and subject to Section 2.2: [***]

(b) if such termination occurs pursuant to (1) Section 12.4.1 in connection with
a Change of Control of Amarin (regardless whether such termination is initiated
by Amarin, Amarin’s successor or Kowa) and following the [***] of the Effective
Date, or (2) Section 12.4.1 in connection with a Change of Control of Kowa and
such termination is initiated by Amarin (regardless whether such termination
occurs prior to, on or after the [***] of the Effective Date), or
(3) Section 12.3(a) in connection with a material breach by Amarin and is
initiated by Kowa (regardless whether such termination occurs prior to, on or
after the [***] of the Effective Date), and, in all cases of clauses (1),
(2) and (3), subject to Section 2.2: [***]

(c) if such termination occurs pursuant to Section 12.2 in accordance with the
Parties’ mutual agreement (which termination, for clarity, may not be effective
prior to the [***] of the Effective Date), and subject to Section 2.2:

(i) if such mutual termination occurs in connection with a Major Market Event:
[***]

(ii) if such mutual termination occurs between the [***] of the Effective Date
(and is not in connection with a Major Market Event): [***]

(iii) if such mutual termination occurs between the [***] of the Effective Date
(and is not in connection with a Major Market Event): [***]

(iv) if such mutual termination occurs between the [***] of the Effective Date
(and is not in connection with a Major Market Event): [***]

5.3.3 Tail Period Payments Generally. Kowa shall be entitled to receive the Tail
Period Payments solely under the circumstances described in Sections 5.3.1 and
5.3.2 and as further described in Section 13.5. For clarity, but without
limitation, if this Agreement is terminated prior to expiry of the Term by
(i) Amarin due to a material breach by Kowa or in accordance with Sections
4.4.1(a) and/or 12.6, (ii) Kowa, or its successor, in connection with a Change
of Control of Kowa in accordance with Section 12.4.1, or in connection with a
waiver in accordance with Section 2.2.2(ii), or in accordance with Sections
4.4.2(a) and/or 12.7, or (iii) either Party for any reason other than those
expressly described in Section 5.3.1 or Section 5.3.2 then, in each case of the
foregoing clauses (i) through (iii), inclusive, Kowa shall not be entitled to
receive, and Amarin shall not be obligated to pay Kowa, any Tail Period
Payments.

 

25



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5.4 Reporting and Payment.

5.4.1 Quarterly Reports, Invoicing and Co-Promotion Fee Payments. [***] Amarin
shall deliver to Kowa a written report setting forth its calculations of Gross
Margins and the Co-Promote Fee due to Kowa in connection with such Gross Margins
for the just-ended Quarter.

5.4.2 Payments. All payments under this Agreement shall be in Dollars in
immediately available funds. Unless instructed otherwise by the receiving Party,
payments shall be made via wire transfer to an account designated in writing
from time to time by the receiving Party.

5.5 Taxes. Any withholding or other similar taxes that either Amarin or its
Affiliates is required by Applicable Law to withhold or pay on behalf of Kowa,
with respect to any payments to it hereunder, shall be deducted from such
payments and paid contemporaneously with the remittance to Kowa; provided,
however, that Amarin will furnish Kowa with proper evidence of the taxes so
paid. Kowa will furnish Amarin with appropriate documents to secure application
of the most favorable rate of withholding tax under Applicable Law. All sums due
under this Agreement shall be paid without deduction of sales tax that may be
imposed, except insofar as Amarin is required to withhold or deduct the same to
comply with Applicable Laws. Each Party shall render the other reasonable
assistance in respect of its efforts to apply for and receive any refunds of tax
to which it may seek.

5.6 Costs Generally. [***]

5.7 Offset Rights. Notwithstanding anything to the contrary in this Agreement,
either Party may, in its sole discretion and from time to time, offset against
any payments due to the other Party or its Affiliates under this Agreement, any
amount that the other Party owes or has failed to pay in accordance with the
applicable terms of this Agreement.

ARTICLE 6

SUPPLY OF SAMPLES

6.1 Sample Ordering and Delivery. Amarin will ship Sample supplies in
quantities, and on timing, set forth in the Promotion Plan. Amarin will ship
(FCA (Incoterms 2010) – Amarin’s or its contract manufacturer’s facility)
Samples to Kowa’s warehouse located at 530 Industrial Park Blvd, Montgomery, AL
36117. Kowa shall confirm in writing the receipt of all Samples within one
(1) Business Day of any such delivery of Samples and in compliance with
Applicable Laws. Kowa may not change the location of the warehouse to where the
Samples are shipped without the prior written consent of Amarin. Shipping costs
from Kowa’s warehouse to Kowa Sales Representatives or Targets will be at Kowa’s
cost and responsibility.

6.2 Receipt and Inspection.

6.2.1 Inspection. Kowa will perform an initial visual inspection (which shall at
least be in accordance with PDMA and Kowa’s standard operating procedures) of
each shipment of Samples immediately upon receipt of a shipment and communicate
shortages, damages or

 

26



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

other issues to Amarin or its designee via phone call and confirmed in writing.
Thereafter, Kowa shall comply with the PDMA and other Applicable Laws. If any
Samples are damaged, shorted or misbranded, Kowa will promptly notify Amarin.
Kowa will return any non-conforming Samples in accordance with Amarin’s
direction at Amarin’s cost. Amarin will replace the non-conforming Samples at
Amarin’s expense and shall supply such Samples to Kowa under conditions no less
favorable than Amarin’s then-current supply of Samples to Amarin Sales
Representatives. Kowa’s sole remedy with respect to any damaged, misbranded or
shorted Samples shall be the replacement of such Samples by Amarin.

6.2.2 Records. Amarin will maintain records of all Sample shipments and
quantities sent to and received by Kowa or its designee. Kowa will maintain
Sample shipment records of each Kowa Sales Representative by employee ID and
territory number for the current Year plus the three (3) most recent previous
Years. The information maintained must include the following: (i) product code,
name and strength, (ii) lot number and quantity shipped, and (iii) shipment
date. For clarity, Amarin will not ship Samples directly to Kowa Sales
Representatives.

6.2.3 Storage & Reporting. Kowa represents and warrants that it and the Kowa
Sales Representatives have a secure and proper environment for storage of
Samples in accordance with the Product Labeling. Kowa agrees to provide monthly
reporting of Sample stock levels to Amarin in a mutually agreed upon format.

6.3 Sample Cost. Samples supplied to Kowa under this Agreement will be supplied
by Amarin [***]. Amarin will provide invoices to Kowa that are consistent with
the definition of Sample Cost and the quantities of Samples shipped under such
invoice. Sample-related invoices will be paid by Kowa within [***] of receipt
thereof.

ARTICLE 7

REGULATORY MATTERS, COMPLIANCE AND PHARMACOVIGILANCE

7.1 Responsibility. Amarin shall generally have responsibility for all
regulatory matters associated with the sales of the Product except that Kowa is
responsible for (a) obtaining all federal, state or local licenses or
credentialing necessary for Kowa Sales Representatives to Detail the Product in
the Territory, (b) federal, state and local aggregate spend filings in respect
of its activities, except for filings in District of Columbia, West Virginia,
and Massachusetts, (c) any issues related to PDMA sample accounting/auditing,
thefts or losses with respect to Samples supplied by Amarin to Kowa hereunder,
and (d) notwithstanding the foregoing, compliance with Applicable Laws. Kowa
will provide a copy of all correspondence and/or PDMA audit results to Amarin
within two (2) days of completion thereof. Amarin’s responsibilities shall
specifically include all communications with the FDA related to the Product and
Amarin shall have sole responsibility to seek and/or obtain any necessary
approvals of the Product Labeling used in connection with the Product in the
Territory, and for determining whether the same requires approval.

 

27



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.2 Reporting. Amarin shall be responsible for any reporting of matters, or
other communications regarding manufacture, medical/scientific, sale, or
promotion of the Product, including Adverse Events, to or with the FDA and other
relevant regulatory authorities, in accordance with Applicable Laws. Without
limiting the foregoing, Kowa shall promptly, but in any event within one
(1) Business Day, notify Amarin of any information that it receives regarding an
Adverse Event, suspect, counterfeit, misbranded or illegitimate Product, or
otherwise obtains that may require a recall, field alert, notice to FDA or other
Regulatory Authority, Product withdrawal or field correction arising from any
defect in the Product or that may have an impact on Regulatory Approval for the
Product or the continued commercialization of the Product or Product sampling.

7.3 Kowa Involvement. Subject to Section 7.1 herein or a specific requirement of
Applicable Law, Kowa shall provide a copy of, and obtain Amarin’s written
consent prior to communicating or corresponding with the FDA or with any other
Governmental Authority, concerning the Product, or otherwise take any action
concerning any authorization or permission under which the Product is sold. Kowa
shall provide to Amarin, upon receipt, copies of any communication from the FDA
or other Governmental Authority related to the Product. If Kowa has a good faith
belief that it is legally obligated to communicate with the FDA or other
Governmental Authority, then Kowa shall promptly so advise Amarin and Kowa
shall, if Applicable Law permits, comply with any and all reasonable direction
from Amarin concerning any meeting or communication with the FDA or other
Governmental Authority; provided, that, Amarin shall, unless prohibited by
Applicable Law, have the right to participate in any meetings or other
communications between Kowa and any Governmental Authority with respect to the
Product.

7.4 Regulatory Inspection or Audit. The Parties agree that they will conduct all
audits required under PDMA and, additionally, if a Regulatory Authority desires
to conduct an inspection or audit of either Party’s facility or a facility under
contract with either Party with regard to the Product in the Field in the
Territory, such Party shall cooperate and cause the contract facility to
cooperate with such Regulatory Authority during such inspection or audit.
Following receipt of the inspection or audit observations of such Regulatory
Authority (a copy of which such Party will promptly provide to the other Party),
such Party will prepare the response to any such observations. Such Party agrees
to conform its activities under this Agreement to any commitments made in such a
response, except to the extent it believes in good faith that such commitments
violate Applicable Laws.

7.5 Compliance.

7.5.1 General Compliance Obligations. During the Term, the Parties, through a
compliance subcommittee under the JSC, shall consult on all medical and
regulatory compliance matters solely as it relates to the Product, including any
reports as to their compliance with the Act, the Physicians Payment Sunshine
Act, PDMA, HIPAA, the Codes and OIG Guidance. The Parties agree to work jointly
in good faith to ensure that their internal policies are consistent with
Applicable Law and, to the extent desirable, each other’s policies. In
performing its duties hereunder, Amarin and Kowa shall and shall cause its
respective Sales Representatives to: (i) Promote the Product in conformity with
its FDA approved Product Labeling, and (ii) comply with all Applicable Laws,
including all regulations and other guidelines concerning the advertising of
prescription drug products, the OIG Guidance, the Codes, the Accreditation
Council for Continuing Medical Education standards, and its standard operating
procedures, in

 

28



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

each case, to the extent applicable to the activities to be performed hereunder
and as may be amended or supplemented from time to time. Kowa and Amarin shall
each use Commercially Reasonable Efforts to ensure that each of its employees,
agents and consultants do not make any representation, statement, warranty or
guaranty with respect to the Product (1) that is inconsistent with its current
FDA approved Product Labeling or with the Promotional Materials, (2) that is
deceptive or misleading, (3) that misbrands or adulterates the Products, or
(4) that disparages the Product or the good name, goodwill or reputation of
Amarin, Kowa or their respective Affiliates. Each Party shall use Commercially
Reasonable Efforts to ensure that its activities under this Agreement will be
provided in a professional, ethical and competent manner. Unless otherwise
required by Applicable Law, Kowa and Amarin shall each maintain sole
responsibility for its compliance with Applicable Law regarding Promotion and
Detailing of prescription drug products, including the maintenance of an
effective comprehensive compliance programs and the reporting of respective
sales force activities.

7.5.2 OIG Guidance. Consistent with the ‘Compliance Program Guidance for
Pharmaceutical Manufacturers,’ published by the Office of Inspector General,
United States Department of Health and Human Services (the “OIG Guidance”), each
Party agrees to maintain an effective compliance program with respect to its
Promotion and Detailing activities pursuant to this Agreement containing all of
the elements described in such guidance document.

7.5.3 Compliance Reporting Obligations.

(a) Each Party shall maintain an effective comprehensive corporate compliance
program (including an investigation system that is compliant with Applicable
Laws) that will include a mechanism for its employees to report, anonymously if
they choose, any concerns about potential illegal activity relating to Promotion
of Product in the Territory, and that will require a Party to investigate any
such report. Kowa shall give written notice to Amarin of the substance of any
such report within a reasonable time (but in no event later than five
(5) Business Days) after such report is received, and before reporting any such
activity to any Regulatory Authority or law enforcement authority. Kowa shall
inform Amarin of the result of any investigation of such report (unless the
reporting Party concludes in good faith that doing so would violate Applicable
Laws) within five (5) Business Days after learning of such result, and cooperate
in good faith with Amarin on all reasonably requested corrective actions
necessary under Kowa’s standard operating procedures or relevant practices and
activities.

(b) If a Party receives any written or oral communication from any Governmental
Authority relating to its activities hereunder, then such Party shall as soon as
reasonably practicable (but in any event within twenty-four (24) hours) notify
the other Party and provide such other Party with a copy of any written
communication received by the first Party or, if applicable, complete and
accurate minutes of such oral communication. Each Party shall keep the other
Party reasonably informed, including by way of promptly providing updates upon
such Party’s request, with respect to the status and resolution of any issues
raised by any Governmental Authority relating to such Party activities
hereunder. To the extent not prohibited by Applicable Law, Kowa shall reasonably
consider and implement any guidance provided by Amarin with respect to such
issues and interactions with Governmental Authorities.

 

29



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(c) Without limiting the foregoing, each Party’s comprehensive corporate
compliance program shall also include, and each Party shall carry out, a broad
training program in ethics and compliance with Applicable Laws, such Party’s
standard operating procedures and the Codes, in addition to the training
provided for in this Agreement.

7.5.4 Compliance Safe Harbor. Notwithstanding anything to contrary in this
Agreement, neither Party shall be required to undertake any obligation, or incur
any cost or reimbursement obligation, in connection with any activity under this
Agreement that it believes, in good faith, is not compliant with any Applicable
Law.

7.5.5 Compliance Audit. Without limiting the records-specific audit rights
described in ARTICLE 8, during the Term and for six (6) years thereafter, each
Party shall, for the purpose of auditing and monitoring the performance of its
compliance with this Agreement and particularly its compliance obligations
hereunder, permit the other Party, its Affiliates, and any auditors of any of
them to have, upon reasonable notice, access to any premises of such Party or
its Affiliates used in connection with this Agreement (“Audit”). To the extent
that any Audit by a Party requires access and review of any commercially or
strategically sensitive information of the other Party or its Affiliates
relating to the business of such Party or Affiliate, such activity shall be
carried out by a Third Party professional advisor appointed by the other Party
and such professional advisors shall only report back to the other Party such
information as is directly relevant to informing the other Party on such Party’s
compliance with the particular provisions of the Agreement being Audited (and
shall enter into a commercially reasonable confidentiality agreement consistent
with the foregoing). The costs and fees of any Audit shall be paid by the
auditing Party, except that if an Audit reveals any material breach or violation
by the audited Party (including through any Affiliate) of any representation,
warranty or undertaking set forth in Sections 4.3.2, 4.3.5, 4.8.2, 7.5, 11.1(e),
11.1(i) and 11.1(j), the costs of such inspection or Audit shall be paid by the
Audited Party. The Audited Party shall bear its own costs of rendering
reasonable assistance to the Audit.

7.5.6 Compliance Certification. Within thirty (30) days of each anniversary of
the Effective Date, Kowa shall submit to Amarin a written certification by an
appropriate corporate officer of Kowa, in a form reasonably acceptable to
Amarin, regarding Kowa’s (and its Kowa Sales Representatives, as applicable)
compliance with the terms of Sections 4.3.2, 4.3.5, 4.8.2, 7.5, 11.1(e), 11.1(i)
and 11.1(j) (i.e., certain of those provisions dealing with compliance-related
matters).

7.6 Pharmacovigilance.

7.6.1 Generally. Amarin shall be responsible for all pharmacovigilance
activities regarding the Product, including product complaints, signal
detection, medical surveillance, risk management, global medical literature
review and monitoring, Adverse Event reporting and responses to Regulatory
Authority requests or enquiries; provided, that, in the event Kowa receives
(i) Safety Information regarding the Product, or information regarding any
safety-related regulatory request or inquiry, Kowa shall notify Amarin as soon
as practicable, but, in any event, not later than one (1) Business Day after it
receives such Safety Information, Regulatory Authority request or query, or
(ii) reports of any Adverse Events, such Adverse Event reports shall be
immediately (but in any event within one (1) Business Day called-in to Amarin at
(855) 827-2372 (i.e., 855-VASCEPA).

 

30



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.6.2 Assistance. Each Party shall provide the other Party with such information
as the other Party may reasonably request during the Term in order to support
the requesting Party’s compliance with Applicable Laws and its Sales
Representatives Promotion and Detailing of the Product in the Field in the
Territory. Kowa shall report to Amarin, in accordance with commercially
reasonable methodologies requested by Amarin, all information necessary to
permit Amarin to make timely reports as required by any Regulatory Authority in
the Territory regarding the Product, and shall advise Amarin if there is any
respect in which it has been unable to do so. To facilitate efficient
communication and data sharing between Amarin and Kowa, Amarin shall establish
and maintain a secure method of transferring information between the Parties.
The Parties shall work together to identify any support hardware, software and
services appropriate for the sharing of information with respect to Promotion of
the Product. Wherever possible, the Parties agree that all technologies and
platforms used for such purposes shall be in accordance with each Party’s
technology architecture and security standards. Except as provided in this
Agreement, each Party shall be solely responsible for all costs and expenses of
acquiring and maintaining its infrastructure and reporting systems to support
its Sales Representatives.

7.6.3 Separate Agreement. Contemporaneous with the Effective Date, the Parties
shall enter into a separate safety data exchange / pharmacovigilance agreement
containing the specific terms, conditions and obligations of the Parties with
respect to the collection, reporting and monitoring of adverse drug reactions,
Adverse Events, Product complaints, other relevant drug safety matters, and
medical inquires with respect to the Product during the Term.

7.7 Medical Inquiries. Amarin shall respond to all unsolicited requests for
medical information. Promptly after the Effective Date, the Parties shall
establish procedures in accordance with the applicable portions of Amarin’s
processes and procedures, to enable Kowa to send such requests to Amarin or its
designee to enable prompt response to any medical inquiries.

7.8 Recalls and Market Withdrawals. Amarin shall have the sole right and
responsibility, at its expense (but subject to Section 11.5), to control any
product quarantine, recall, field correction, or withdrawal of the Product in
the Territory. To the extent practicable, the Parties shall discuss the
circumstances of any potential product quarantine, recall, field correction or
withdrawal of any Product and possible appropriate courses of action. Each Party
shall maintain complete and accurate records of any recall in its territory for
such periods as may be required by Applicable Laws, but in no event for less
than five (5) years.

7.9 Reporting Responsibilities. Each Party shall be responsible for its federal
and state reporting requirements in the Territory arising from conducting
Details or related activity(ies) in the Territory or in a given state, as
applicable; provided, that, with respect to state level reporting, Kowa shall
not be responsible for direct state reporting in those states where relevant
reports are required to be submitted by the Regulatory Approval holder for the
relevant product, in which states Kowa shall promptly (but no later than five
(5) Business Days before any such reporting deadline) provide Amarin any and all
assistance and information that Amarin requires or reasonably requests to enable
Amarin (or its designee) to submit such reports with respect to the Product and
activities hereunder.

 

31



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7.10 Rebate Liability. Notwithstanding Kowa’s reporting obligations under
Section 7.2, Amarin agrees and acknowledges that it shall be solely responsible
for any and all rebate, chargeback or adjustment amounts or liabilities owed by
any party in connection with any sale or disposition of the Product in the
Territory, under applicable rules and regulations relating to the United States
Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8) and any state supplemental
rebate program, Medicare average sales price reporting (42 U.S.C. § 1395w-3a),
the United States Public Health Service Act (42 U.S.C. § 256b), the United
States VA Federal Supply Schedule (38 U.S.C. § 8126) or under any state
pharmaceutical assistance program or United States Department of Veterans
Affairs agreement, and any successor government programs. Notwithstanding
anything to the contrary herein, all amounts associated with any rebate,
chargeback or adjustment amounts or liabilities owed by any party in connection
with any sale or disposition of the Product in the Territory shall be included
in the deductions from Gross Sales in calculating Net Sales.

ARTICLE 8

AUDIT RIGHTS

Without limiting any other express audit rights granted herein, each Party shall
have the right, upon reasonable written notice during the Term, and for [***]
after expiration or termination of this Agreement, at such Party’s expense,
through an independent certified public accountant reasonably acceptable to the
other Party and upon execution of a confidentiality agreement, to examine the
records (including records relating to the Product, Sales Representatives,
Detailing of the Product and other Promotional Activity Data, and sampling and
related records) that such other Party is required to keep in accordance with
the terms of this Agreement during regular business hours; provided, however,
that (i) such examination shall not take place more often than once per Year,
(ii) such examination shall not cover records that have previously been audited,
and (iii) such accountant shall report to such Party only as to the accuracy of
the reports or payments provided or made by the other Party under this
Agreement. Any undisputed adjustments required as a result of overpayments or
underpayments identified through a Party’s exercise of audit rights shall be
made by subtracting or adding, as appropriate, amounts from or to the next
payment or, if no further payments are due, by payment to the Party owed such
adjustment within [***] days after identification of such adjustment. The Party
requesting the audit shall bear the full cost of the audit; provided, however,
the audited Party shall reimburse the requesting Party for such fees and
expenses in the event the audit reveals an error of overstatement or
understatement equal to or exceeding [***] in the numbers reported in any Year.

 

32



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Ownership of Intellectual Property. Each Party shall have and retain sole
and exclusive right, title and interest in and to all inventions, discoveries,
writings, trade secrets, know-how, methods, practices, procedures, engineering
information, designs, devices, improvements, manufacturing information and other
technology, whether or not patentable or copyrightable, and any patent
applications, patents, or copyrights based thereon (“Inventions”) that are made,
discovered, conceived, reduced to practice or generated by such Party (or its
employees or representatives) related to such Party’s products (including, in
the case of Amarin Ireland, the Product) during the Term and as a result of
performance of this Agreement. Notwithstanding anything to the contrary herein,
Amarin Ireland shall solely own all right, title and interest in and to all
Inventions relating to the Product, the active ingredients in the Product, and
the uses thereof first made, discovered, conceived, reduced to practice or
generated during the Term and as a result of performance of this Agreement by
Amarin Pharma (or its employees or representatives) or Kowa (or its employees or
representatives) or Amarin Pharma (or its employees or representatives) and Kowa
(or its employees or representatives) working together jointly (each, a “Product
Invention”). Kowa and Amarin Pharma each agrees to assign, and hereby does
assign, to Amarin Ireland any and all right, title and interest Kowa or Amarin
Pharma, as applicable, may have in or to any Product Invention. Kowa shall not
represent to any Third Party that it has any proprietary or property right or
interest in the Product, or in any patent relating thereto, or in any trademark
(other than Kowa Trademarks) used in connection therewith. For clarity, and
notwithstanding anything to the contrary contained herein, any and all Product
Inventions and any information contained therein or related thereto shall
constitute Confidential Information of Amarin.

9.2 Prosecution, Maintenance, Enforcement and Defense of Amarin Intellectual
Property. Amarin shall use Commercially Reasonable Efforts to prosecute and
maintain the Amarin Intellectual Property in the Territory, and Amarin shall
have the sole right to enforce and defend Amarin Intellectual Property, and to
settle or otherwise resolve related litigation, at Amarin’s sole discretion.
Without limiting the foregoing, Kowa shall provide assistance reasonably
requested by Amarin, at the reasonable and pre-approved cost and expense of
Amarin. Kowa shall neither be require to provide assistance for which Amarin has
not pre-approved the cost, nor shall Kowa’s reasonable assistance include an
obligation on the part of Kowa to be named a party plaintiff in any claim or
cause of action. In connection with the enforcement or defense of the Amarin
Intellectual Property (e.g., Amarin’s suit against Omthera Pharmaceuticals,
Inc., a Delaware corporation, and its parent company, AstraZeneca
Pharmaceuticals LP, seeking injunctive relief and monetary damages for
infringement of Amarin’s U.S. Patent No. 8,663,662, filed in federal court in
Delaware in March 2014), Amarin shall have the right, at Amarin’s sole
discretion, to grant Third Parties a license or other rights under the Amarin
Intellectual Property to develop and commercialize products other than the
Product (and, for clarity, any such products shall not constitute a “Product”
for purposes of this Agreement).

9.3 Title to Trademarks. The ownership, and all goodwill from the use, of any
Amarin Trademarks shall at all times vest in and inure to the benefit of Amarin.
The ownership and all goodwill from the use of any Kowa Trademarks shall at all
times vest in and inure to the benefit of Kowa. Except as expressly provided in
this Agreement or as mutually agreed by the Parties, neither Party shall use the
trademarks of the other Party for any purpose.

 

33



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

9.4 Protection of Trademarks. The Parties agree to take reasonable actions at
the cost and expense of Amarin, as provided in this Section 9.4, in the name of
Amarin, to protect the Amarin Trademarks against any Third Party who either
infringes the Amarin Trademarks or brings a Claim against either or both of the
Parties for infringement of the Third Party’s trademarks in relation to the use
of the Amarin Trademarks. Each Party shall give notice to the other of any
infringement of, or challenge to, the validity or enforceability of the Amarin
Trademarks promptly after learning of such infringement or challenge. If Amarin
institutes an action against Third Party infringers or takes action to defend
the Amarin Trademarks, Kowa shall cooperate fully with Amarin. Any recovery
obtained by Amarin as a result of such proceeding or other actions, whether
obtained by settlement or otherwise, shall be retained by Amarin except that
Amarin shall pay to Kowa any reasonable Out-of-Pocket Expenses incurred by Kowa
relating to such cooperation. Kowa shall not have any right to institute any
action to defend or enforce the Amarin Trademarks.

ARTICLE 10

CONFIDENTIALITY

10.1 Disclosure of Know-How. To the extent that one Party has disclosed, or in
the future discloses, to the other Party any Know-How or other intellectual
property of such Party or its Affiliates, the receiving Party shall not acquire
any ownership rights in such Know-How or other intellectual property by virtue
of this Agreement.

10.2 Confidential Information. Amarin and Kowa shall neither use nor disclose to
Third Parties any confidential information received from the other Party or
otherwise developed or obtained (including prior to the Term, during the Term,
or during any period in which the Parties have audit rights hereunder) by either
Party in the performance of activities in furtherance of this Agreement
(“Confidential Information”) without first obtaining the written consent of the
disclosing Party, except as may be otherwise provided in, or required for a
Party to fulfill its obligations or exercise its rights under this Agreement.
Any and all information and materials disclosed, whether by one Party to the
other Party or otherwise, pursuant to that certain Confidentiality Agreement
between Kowa Research Institute, Inc. (an Affiliate of Kowa) and Amarin
Corporation plc (an Affiliate of Amarin) dated August 31, 2009 (the
“Confidentiality Agreement”) shall be deemed Confidential Information disclosed
pursuant to this Agreement. The Parties shall take reasonable measures to assure
that no unauthorized use or disclosure is made by others to whom access to such
Confidential Information is granted. If either Party is required by Applicable
Law to disclose any of the Confidential Information of the other Party it shall
be permitted to do so; provided, that it shall first notify the disclosing Party
in writing and shall permit the disclosing Party to contest the disclosure
requirement at its sole expense. The Party required to make the legal disclosure
shall fully cooperate with the disclosing Party in order to limit such
disclosure to the extent legally permissible. Notwithstanding the foregoing, the
confidentiality obligations contained in this Section 10.2 shall not apply to
such information that:

(a) is or becomes a matter of public knowledge (other than by breach of this
Agreement by the receiving Party), provided, information shall not be deemed to
be public knowledge by reason of its having been filed with the FDA or any other
regulatory authority except to the extent available for public inspection or
subject to disclosure under the Freedom of Information Act or comparable state
statutes;

 

34



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(b) the receiving Party can establish by competent evidence was already known to
it or was in its possession at the time of disclosure;

(c) is disclosed to the receiving Party by a Third Party having the right to do
so; or

(d) is independently developed by or on behalf of the receiving Party, without
the aid, use or application of the Confidential Information, as evidenced by
contemporaneously created written records of such receiving Party.

10.3 Disclosure to Affiliates. Nothing in this Agreement shall be construed as
preventing either Party from disclosing any Confidential Information received
from the other to an Affiliate of the receiving Party which is necessary for the
purposes of enabling the receiving Party to fulfill its obligations under this
Agreement; provided, the receiving Party shall be responsible for breaches of
the confidentiality obligations contained in this ARTICLE 10 by such Affiliate.

10.4 Press Releases and Disclosure.

10.4.1 Initial Press Release. The Parties shall reasonably agree regarding a
public announcement with respect to the execution of this Agreement.

10.4.2 Subsequent Press Releases.

(a) Kowa may not make any subsequent press release or public announcements
regarding this Agreement, the Product, Amarin or any matter covered by this
Agreement, without the prior written consent of Amarin. In the event that Kowa
believes it is required to issue a press release or make any other public
announcement to comply with Applicable Law and Amarin does not believe such
public announcement is so required, Kowa may only issue such press release if
(a) it obtains an opinion of legal counsel, from a reputable law firm approved
by Amarin, that it is required to make such disclosure to comply with Applicable
Law, and (b) after receiving such opinion, provides the text of such planned
disclosure to Amarin no less than [***] prior to disclosure, and has
incorporated all reasonable comments of Amarin regarding such disclosure.

(b) Amarin may publicly disclose without violation of this Agreement, such terms
of this Agreement as are, on the advice of Amarin’s counsel, required by the
rules and regulations of the SEC or The NASDAQ Stock Market, Inc.; provided,
that Amarin shall advise Kowa of such intended disclosures and provide Kowa with
reasonable opportunity to request that Amarin seek confidential treatment of
such disclosures to be filed with the SEC. Subject to the immediately preceding
sentence, Amarin shall consult with Kowa, and Kowa shall have the right to
review and comment with respect to the redaction of the terms of this Agreement
or Kowa’s Confidential Information as part of the confidential treatment request
to the SEC. After release of the press release announcing this Agreement and
excluding any public disclosures of the terms of this Agreement that are
authorized by the preceding sentences, if Amarin desires to make a public
announcement concerning the material terms of this Agreement, milestones
achieved under this Agreement or Kowa’s Confidential Information, then Amarin
shall give reasonable prior advance notice of the proposed text of such
announcement to Kowa for its prior review and

 

35



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

approval (except as otherwise provided herein), such approval not to be
unreasonably withheld, conditioned or delayed; provided, that Kowa shall provide
its comments, if any, within [***] (or [***] in the event Amarin is required to
make such disclosure pursuant to Applicable Laws or stock exchange rules) after
receiving the public announcement for review (and failure for Kowa to provide
comments within such time period shall be deemed to constitute Kowa’s consent to
such public announcement). In relation to Kowa’s review of such an announcement,
Kowa may make specific, reasonable comments on such proposed press release or
other public disclosure within the prescribed time for commentary. Amarin shall
not be required to seek the permission of Kowa to disclose any information
already disclosed or otherwise in the public domain, provided such information
remains accurate.

ARTICLE 11

REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION

11.1 Representations and Warranties of both Parties. Each Party represents and
warrants as of the Effective Date that:

(a) It has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement has been duly and validly authorized and
approved by proper corporate action on the part of such Party. Assuming due
authorization, execution and delivery on the part of the other Party, this
Agreement constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party, in accordance with its terms.

(b) The execution and delivery of this Agreement by it and the performance by it
contemplated hereunder will not violate any Applicable Laws.

(c) To its knowledge, it is in compliance in all material respects with all
material Applicable Laws applicable to the subject matter of this Agreement.

(d) It is not a party to any agreement or arrangement with any Third Party or
under any obligation or restriction (including any outstanding order, judgment
or decree of any court or administrative agency) which in any way limits or
conflicts with its ability to fulfill any of its obligations under this
Agreement.

(e) As of the Effective Date and during the Term, neither it nor its Affiliates
nor any of their respective directors, officers, employees, or consultants, and,
to its knowledge based upon reasonable inquiry, any Third Party (and its
directors, officers, employees and consultants), in each case whose
responsibilities involve the Promotion and Detailing of the Product hereunder:

(i) are debarred under Section 306(a) or 306(b) of the Act;

(ii) have been charged with, or convicted of, any felony or misdemeanor under
Applicable Laws related to any of the following: (A) the development or approval
of any drug product or the regulation of any drug product under the Act; (B) a
conspiracy to commit, aid or abet the development or approval of any drug
product or regulation

 

36



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

of any drug product; (C) health care program-related crimes (involving Medicare
or any State health care program); (D) patient abuse, controlled substances,
bribery, payment of illegal gratuities, fraud, perjury, false statement,
racketeering, blackmail, extortion, falsification or destruction of records;
(E) interference with, obstruction of an investigation into, or prosecution of,
any criminal offense; or (F) a conspiracy to commit, aid or abet any of these
listed felonies or misdemeanors; or

(iii) is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any federal or state health care programs
(including convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any Federal procurement or nonprocurement
programs.

(f) Each Party will notify the other Party immediately, but in no event later
than five (5) days, after knowledge of any exclusion, debarment, suspension or
other ineligibility set forth in Section 11.1(e)(iii) occurring during the Term,
or if such Party concludes based on its good faith business judgment that a
pending action or investigation is likely to lead to the exclusion, debarment,
suspension or other ineligibility of such Party.

(g) Each Party at its own expense hereby covenants that it shall, as part of the
pre-hiring or pre-contracting process, screen against Exclusion Lists (as
defined below) all of its directors, officers, employees, consultants, and any
Third Party (and those of such Third Party’s directors, officers, employees and
consultants that are known to such Party), in each case that such Party hires or
engages whose responsibilities, to such Party’s knowledge based on reasonable
inquiry, involve the Promotion or Detailing of the Product as authorized by this
Agreement, and will conduct such screens on an annual basis thereafter. Upon
request by a Party, the other Party shall certify the results of such screening
to the requesting Party. For purposes of this Agreement, “Exclusion Lists”
include at a minimum: (i) the HHS/OIG List of Excluded Individuals/Entities
(available through the Internet at http://www.oig.hhs.gov) or any successor
list; and (ii) the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at http://www.epls.gov) or
any successor list.

(h) It has provided or made available, when requested by the other Party to
conduct its due diligence review, any and all documents and communications in
its possession from and to the FDA or any other Governmental Authority, or
prepared by the FDA or any other Governmental Authority, that may bear on
compliance with the requirements of the FDA or any other Governmental Authority,
including any notice of inspection, inspection report, warning letter,
deficiency letter, or similar communication. In connection with the foregoing,
each Party represents and warrants to the other that it is not subject, as of
the Effective Date, to any corporate integrity agreement(s) and each Party
further covenants that it shall promptly notify the other Party in the event
that it becomes subject to a corporate integrity agreement at any time during
the Term.

(i) Neither it nor any of its Affiliates has received any oral or written
communication (including any warning letter, untitled letter, or similar
notices) from the FDA and there is no action pending or, to its knowledge,
threatened (including any prosecution, injunction, seizure, civil fine,
suspension or recall), in each case alleging that it or any of its Affiliates is
not currently materially in compliance with any and all Applicable Laws
implemented by the FDA.

 

37



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

(j) To its knowledge, it nor any of its Affiliates or any of their respective
officers, employees or agents has made an untrue statement of a material fact to
the FDA or other Governmental Authority or failed to disclose a material fact
required to be disclosed to the FDA or other Governmental Authority; and

(k) There is no material matter known to it as of the Effective Date which has
not been disclosed by it to the other Party concerning the safety or efficacy of
the Product.

11.2 Additional Representations, Warranties and Covenants of Amarin. Amarin
additionally represents, warrants and covenants as of the Effective Date that:

(a) Amarin has no knowledge that the Promotion or Detailing of the Product in
the Territory under this Agreement will infringe a claim in an issued patent of
a Third Party, but nothing in this Agreement shall be construed as a warranty or
representation that the Promotion or Detailing of the Product pursuant to this
Agreement is or will be free from infringement of any Third Party patent.

(b) The Product was approved for sale by the FDA in the United States as of
July 26, 2012 for use an adjunct treatment to diet to reduce triglyceride (TG)
levels in adult patients with severe (³ 500 mg/dL) hypertriglyceridemia.

(c) Amarin will maintain (or cause to be maintained in the case of manufacturing
facilities of Third Parties) continuously in full force and effect during the
Term all Regulatory Approvals pertaining to the Product that are necessary for
Amarin to meet its obligations hereunder, including the approval referred to in
Section 11.2(b) above, and that are necessary for the lawful manufacturing and
sale of the Product for human therapeutic use in the Field in the Territory.

(d) Amarin owns the rights it purports to grant to Kowa under this Agreement.

11.3 Additional Representations, Warranties and Covenants of Kowa. Kowa
additionally represents, warrants and covenants as of the Effective Date that:

(a) Kowa is not commercializing, marketing, Promoting, selling, offering for
sale, importing and/or distributing, and is not undertaking any clinical
development of, any Competing Product in the Territory; and

(b) Kowa has conducted such due diligence as it believes is necessary, including
having had an opportunity to ask questions of, and receive answers from,
representatives of Amarin.

 

38



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.4 Indemnification by Amarin. Amarin shall indemnify and defend Kowa and its
Affiliates and each of their respective employees, officers, directors and
agents (the “Kowa Indemnitees”) from and against any and all Losses to the
extent arising out of Claims of Third Parties related to: (a) Amarin’s
negligence or willful misconduct, (b) Amarin’s performance of its obligations
under this Agreement, (c) breach by Amarin of this Agreement or Applicable Laws,
(d) infringement or misappropriation of Third Party intellectual property rights
directly or indirectly related to the Product, (e) use of the Product, including
the toxicity, carcinogenicity, immunogenicity, teratogenicity and other inherent
effects of the Product, and (f) Promotional Materials that are in violation of
Applicable Laws; provided, however, that Amarin’s obligations pursuant to this
Section 11.4 shall not apply (i) to the extent such claims or suits result from
the negligence or willful misconduct of any of the Kowa Indemnitees, or
(ii) with respect to Losses for which Kowa is obligated to indemnify Amarin
pursuant to Section 11.5.

11.5 Indemnification by Kowa. Kowa shall indemnify and defend Amarin and its
Affiliates and each of their respective agents, employees, officers and
directors (the “Amarin Indemnitees”) against any and all Losses to the extent
arising out of Claims of Third Parties (except as provided in clauses (d) and
(e)) related to: (a) Kowa’s negligence or willful misconduct, (b) Kowa’s
performance of its obligations under this Agreement, (c) breach by Kowa of this
Agreement or Applicable Laws, (d) Kowa’s use, in violation of Applicable Laws,
of Promotional Materials that comply with Applicable Laws, (e) any claims for
benefits that any Kowa Sales Representative may make for performance under this
Agreement under or with respect to any Benefit Plan, and (f) any payment or
obligation to make a payment to any Kowa Sales Representative for performance
under this Agreement relating in any way to any compensation or benefits or the
payment or withholding of any contributions, payroll taxes, or any other
payroll-related item by or on behalf of Kowa or any of the Kowa Sales
Representative (even if it is subsequently determined by any court or any
governmental agency that any such Kowa Sales Representative may be a common law
employee of Amarin or otherwise entitled to such benefits); provided, however,
that Kowa’s obligations pursuant to this Section 11.5 shall not apply (i) to the
extent that such claims or suits result from the negligence or willful
misconduct of any of the Amarin Indemnitees, or (ii) with respect to Losses for
which Amarin is obligated to indemnify Kowa pursuant to Section 11.4.

11.6 Indemnification Procedures. The obligations to indemnify and defend set
forth in Sections 11.4 and 11.5 shall be contingent upon the Party seeking
indemnification (the “Indemnitee”): (a) notifying the indemnifying Party of a
claim, demand or suit within fifteen (15) Business Days of receipt of same
(provided, however, that an Indemnitee’s failure or delay in providing such
notice shall not relieve the indemnifying Party of its indemnification
obligation except to the extent the indemnifying Party is prejudiced thereby),
(b) allowing the indemnifying Party and/or its insurers the right to assume
direction and control of the defense of any such Claim, (c) using diligent
efforts to cooperate with the indemnifying Party and/or its insurers in the
defense of such Claim at the indemnifying Party’s expense, and (d) agreeing not
to settle or compromise any Claim without prior written authorization of the
indemnifying Party. Indemnitee shall have the right to participate in the
defense of any such Claim referred to in this Section 11.6 utilizing attorneys
of its choice, at its own expense; provided, however, that the indemnifying
Party shall have full authority and control to handle any such Claim. The
indemnifying Party shall have the right to settle or compromise any action or
otherwise seek to terminate any pending or threatened action for which indemnity
may be sought hereunder (whether or not any indemnified Party is a party
thereto); provided, that such settlement, compromise or termination includes an
unconditional release of and no admission of liability by each indemnified Party
from all liability in respect of such Claim.

 

39



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.7 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN, UNLESS RESULTING FROM A PARTY’S FRAUDULENT BEHAVIOR, IN NO EVENT SHALL
AMARIN OR KOWA BE LIABLE TO THE OTHER OR ANY OF THE OTHER’S AFFILIATES FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF
THIS AGREEMENT. THE FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER
PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER
SECTION 11.4 OR SECTION 11.5.

11.8 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, AMARIN AND KOWA MAKE NO REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND AMARIN AND KOWA EACH SPECIFICALLY DISCLAIM ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES (which
disclaimer pertaining to non-infringement shall not mitigate Amarin’s
obligations under Section 11.4(d)).

11.9 Insurance. During the Term, each Party shall obtain and maintain, at its
sole cost and expense, general liability insurance and product liability
insurance (including any self-insured arrangements) in amounts that are
reasonable and customary in the United States pharmaceutical and biotechnology
industry for companies engaged in comparable activities. It is understood and
agreed that this insurance shall not be construed to limit either Party’s
liability with respect to its indemnification obligations hereunder. Each Party
will, except to the extent self-insured, provide to the other Party upon request
a certificate evidencing the insurance such Party is required to obtain and keep
in force under this Section 11.9. Without limiting the foregoing, Amarin does
not and will not maintain or procure any worker’s compensation, healthcare, or
other insurance for or on behalf of any Kowa Sales Representative, all of which
shall be Kowa’s sole responsibility. For clarity, the insurance requirements of
this Section 11.9 shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this ARTICLE 11.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. The term of this Agreement shall commence on the Effective Date and
end on December 31, 2018 (the “Initial Term”). After the Initial Term, and
subject to Gross Sales during Year 2018 exceeding [***], this Agreement may be
extended by mutual agreement of the Parties for an additional two (2) year
period (the Initial Term and such renewal term, if any, are collectively
referred to as the “Term”). For clarity, in the event that the Initial Term is
extended in accordance with this Section 12.1, then Amarin shall continue to pay
Kowa a Co-Promote Fee at a rate to be agreed as part of the Parties’ mutual
decision to extend the Term.

 

40



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

12.2 Early Termination by Mutual Agreement. The Parties may, at each Party’s
sole discretion, mutually agree in writing to terminate this Agreement following
the [***] of the Effective Date.

12.3 Reciprocal Early Termination Rights. Each Party shall have the right to
terminate this Agreement before the end of the Term as follows:

(a) by either Party upon written notice to the other Party in the event of a
material breach of this Agreement by such other Party where such breach is not
cured within ninety (90) days following such other Party’s receipt of written
notice of such breach;

(b) by either Party on five (5) days written notice to the other Party upon
(A) the making or seeking to make or arrange an assignment for the benefit of
creditors of such other Party, (B) the appointment of a receiver of such other
Party’s property that is not discharged within ninety (90) days, or (C) the
stockholders or equity holders of such other Party approve a plan of complete
liquidation of such other Party, other than to an Affiliate of such other Party;

(c) by either Party on five (5) days written notice to the other Party due to a
Force Majeure event in accordance with Section 15.4 that persists for ninety
(90) days or more; or

(d) by either Party on five (5) days written notice to the other Party in the
event of (A) the filing of federal or state criminal charges against the such
Party or one of such other Party’s directors, officers or senior management
employees relating to such person’s activities on behalf of such other Party or
(B) the felony conviction of such other Party or one of such other Party’s
directors, officers or senior management employees.

12.4 Early Termination Due to Change of Control.

12.4.1 Termination. In the event of a Change of Control of either Party during
the Term, the Party experiencing the Change of Control shall deliver a written
notice of such Change of Control to the other Party within thirty (30) days of
the Change of Control event. At any time within sixty (60) days after receipt of
the notice of the Change of Control, including as part of the notice of such
Change of Control, either Party (or its successor) may terminate this Agreement
by written notice to the other Party (or its successor).

12.4.2 Alternative to Termination. Without limiting the foregoing, in the event
that the Party not undergoing the Change of Control does not exercise its right
to terminate this Agreement in accordance with Section 12.4.1, then such Party
shall have the right to require the Party experiencing the Change of Control
(including its Affiliates following such Change of Control) to adopt procedures
as reasonably requested by the Party not undergoing the Change of Control to
prevent the disclosure of such Party’s Confidential Information beyond personnel
having access to and knowledge of such Confidential Information prior to the
Change of Control and to control the dissemination of such Party’s Confidential
Information disclosed after the Change of Control. The purposes of such
procedures shall be to strictly limit such disclosures to only those personnel
having a need to know Confidential Information in order for the Party
experiencing the Change of Control to perform its obligations under this
Agreement and to prohibit the use of Confidential Information for competitive
reasons.

 

41



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

12.5 Early Termination Due to Deficient Sales. Each Party shall have the right
to terminate this Agreement, following [***], on [***] advance written notice to
the other Party in the event that Gross Sales of the Product in the Field in the
Territory for the [***] did not exceed the minimum thresholds set forth below;
provided, that such right to terminate must be exercised by a Party within [***]
of Amarin providing to Kowa the report required by Section 5.4.1 regarding the
fourth Quarter of such previous Year. For clarity, (i) this right to terminate
shall be available each Year during the Term to each Party but must be exercised
within such [***] period, (ii) the terminating Party shall have performed [***]
required to be performed by such Party, and expended [***] required to be spent
by such Party, pursuant to Section 4.4 for the previous Year and (iii) the
failure to reach the minimum Gross Sales Thresholds set forth below shall not in
and of itself be deemed to be a breach of this Agreement.

[***]

12.6 Early Termination by Amarin.

12.6.1 Related Product. Amarin shall have the right to terminate this Agreement
upon sixty (60) days’ notice in the event that Kowa is commercializing or
otherwise promoting or detailing any product (other than the Product) that,
despite its approved label, is being used to reduce triglyceride levels in fifty
percent (50%) or more of its prescribed applications according to NDTI data.

12.6.2 Diligence. Amarin shall have the right to terminate this Agreement
immediately upon written notice to Kowa in accordance with Section 4.4.1.

12.7 Early Termination by Kowa.

12.7.1 [***]. Kowa shall have the right to terminate this Agreement upon [***]
written notice to Amarin in order to make, have made, use, develop, market,
promote, co-promote, sell, offer for sale, import, distribute and/or exploit in
all regards [***]; provided, that (i) such notice may not be provided prior to
[***], and (ii) as a condition precedent to Kowa’s right to terminate pursuant
to this Section 12.7.1, Kowa must have provided Amarin with the notice regarding
filing for Regulatory Approval for [***] as required by Section 2.2.2.

12.7.2 Diligence. Kowa shall have the right to terminate this Agreement
immediately upon written notice to Amarin in accordance with Section 4.4.2.

ARTICLE 13

RIGHTS AND DUTIES UPON EXPIRATION OR TERMINATION

13.1 Effects of Termination. Upon the effective date of expiration or
termination of this Agreement, (a) all rights granted to Kowa hereunder shall
immediately terminate and Kowa shall immediately cease all Promotion and
Detailing activities with respect to the Product, (b)

 

42



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Kowa, at Amarin’s direction, shall immediately return to Amarin or destroy all
Promotional Materials, reports and other tangible items provided by or on behalf
of Amarin to Kowa or otherwise developed or obtained by Kowa (including all
data, reports and materials generated by Kowa relating to the Promotion and
Detailing of the Product) pursuant to the terms of this Agreement (and at the
request of Amarin, Kowa shall certify destruction of such materials if Kowa does
not to return such materials to Amarin), (c) Kowa shall return to Amarin (or its
designee), or destroy (and subject to Kowa providing Amarin appropriate
documentation supporting the destruction of such Samples, and making such
documentation available upon Amarin’s reasonable request therefor) any and all
Samples in Kowa’s or the Kowa Sales Representatives’ possession, and (d) each
Party shall, at the other Party’s direction, either return to the other Party or
destroy all Confidential Information of the other Party (provided that such
Party may retain one copy of such Confidential Information of the other Party
for archival purposes).

13.2 Survival; Continuing Obligations. In addition to any provisions of this
Agreement that by their express terms shall survive its expiration or
termination, the following provisions shall survive any expiration or
termination of this Agreement: Sections 2.2, 2.3, 2.4, 4.3.6, 4.9, 4.13, 5.7,
7.1, 7.2, 7.5.5, 7.8, 9.1, 10.2, 11.7, and 11.8 (provided, that Sections 2.2,
2.3, 2.4, 4.13, 7.5.5 and 7.8 shall only survive for the periods set forth in
each such respective provision), and Articles 8, 13 and 14 (provided, that
Article 8 shall only survive for the period set forth in such provision), as
well as any provisions required to interpret and enforce the Parties’ rights and
obligations under this Agreement shall survive this Agreement, but only to the
extent required for the full observation and performance of this Agreement.

13.3 Remedies. Termination of this Agreement, in accordance with its provisions,
shall not limit the remedies that may be available to either Party in law or
equity; provided, that, for clarity, the rightful exercise of a right to
terminate under this Agreement shall not be, in and of itself, the basis for a
claim by the non-terminating Party.

13.4 Continuing Detailing Obligations. For clarity, Kowa shall continue to
perform its Detailing and other obligations until the effective date of
termination.

13.5 Tail Period Payments. During the Tail Period, Amarin shall pay Kowa the
applicable Tail Period Payments as follows:

(a) the Co-Promote Fee Tail Payments shall be paid [***] on a [***] during the
period indicated in Section 5.3.1; and

(b) the Net Sales Tail Payment shall be paid [***] in the applicable sub-clause
of Section 5.3.2.

For clarity, if this Agreement is terminated for any reason other than those
reasons specifically set forth in Section 5.3.1 or Section 5.3.2, then Kowa
shall not be entitled to receive any Tail Period Payments.

 

43



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 14

GOVERNING LAW AND DISPUTE RESOLUTION

14.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the New York, excluding the choice of law rules
thereof.

14.2 Dispute Resolution. The Parties recognize that disputes as to certain
matters may from time to time arise during the Term which relate to either
Party’s rights and/or obligations hereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this ARTICLE 14 if and when a dispute arises under this
Agreement.

14.2.1 Referred From Committee. Any dispute, controversy or difference arising
from the JSC pursuant to ARTICLE 3 shall be resolved in accordance with Section
3.1.4.

14.2.2 Arising Between the Parties. Other than any dispute, controversy or
difference which may arise from the JSC as described in Section 14.2.1, any
disputes, controversies or differences which may arise between the Parties out
of or in relation to or in connection with this Agreement, including any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
Party, the Parties agree to meet and discuss in good faith a possible resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the chief executive officers of each Party. If the matter is not
resolved within thirty (30) days following the request for discussions, either
Party may then invoke the provisions of Section 14.3.

14.3 Arbitration. Any dispute, controversy or claim arising out of or relating
to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section 14.2.2, shall be settled by binding arbitration administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS
then in effect (the “JAMS Rules”), except as otherwise provided herein. The
arbitration shall be governed by the United States Federal Arbitration Act, 9
U.S.C. §§ 1-16 (the “Federal Arbitration Act”), to the exclusion of any
inconsistent state laws. The United States Federal Rules of Civil Procedure
shall govern discovery and the rules of evidence for the arbitration. The
arbitration will be conducted in New York, New York, and the Parties consent to
the personal jurisdiction of the United States federal courts, for any case
arising out of or otherwise related to this arbitration, its conduct and its
enforcement. Any situation not expressly covered by this Agreement shall be
decided in accordance with the JAMS Rules.

14.3.1 Arbitrator. The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges or
magistrates to be presented to the Parties by JAMS. Failing the agreement of the
Parties as to the selection of the arbitrator within thirty (30) days, the
arbitrator shall be appointed by JAMS in accordance with the JAMS Rules.

14.3.2 Decision. The power of the arbitrator to fashion procedures and remedies
within the scope of this Agreement is recognized by the Parties as essential to
the success of the arbitration process. The arbitrator shall not have the
authority to fashion remedies which would

 

44



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

not be available to a federal judge hearing the same dispute. The arbitrator is
encouraged to operate on this premise in an effort to reach a fair and just
decision. Reasons for the arbitrator’s decisions should be set forth in
accordance with the JAMS Rules. Such a written decision shall be rendered by the
arbitrator following a full comprehensive hearing, no later than twelve
(12) months following the selection of the arbitrator as provided for in
Section 14.3.1.

14.3.3 Award. Any award shall be promptly paid in Dollars free of any tax,
deduction or offset; and any costs, fees or taxes incident to enforcing the
award shall, to the maximum extent permitted by Applicable Law, be charged
against the Party resisting enforcement. If as to any issue the arbitrator
should determine under the Applicable Law that the position taken by a Party is
in violation of the standards of Rule 11(b) of the Federal Rules of Civil
Procedure, the arbitrator shall also award an appropriate allocation of the
adversary’s reasonable attorney fees, costs and expenses to be paid by the
offending Party, the precise sums to be determined after a bill of attorney
fees, expenses and costs consistent with such award has been presented following
the award on the merits. Each Party agrees to abide by the award rendered in any
arbitration conducted pursuant to this ARTICLE 14, and agrees that, subject to
the Federal Arbitration Act, judgment may be entered upon the final award in any
court of competent jurisdiction and that other courts may award full faith and
credit to such judgment in order to enforce such award. The award shall include
interest from the date of the award until paid in full, at a rate fixed by the
arbitrator and the arbitrator may, in his or her discretion, award pre-judgment
interest. With respect to money damages, nothing contained herein shall be
construed to permit the arbitrator or any court or any other forum to award
punitive or exemplary damages. By entering into this agreement to arbitrate, the
Parties expressly waive any claim for punitive or exemplary damages.

14.3.4 Costs. Except as set forth in Section 14.3.3, each Party shall bear its
own legal fees. The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration unless he or she believes that neither
Party is the clear loser, in which case the arbitrator shall divide his or her
fees, costs and expenses according to his or her sole discretion.

14.3.5 Injunctive Relief. Provided a Party has made a sufficient showing under
the rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief. Additionally, nothing
in this ARTICLE 14 will preclude either Party from seeking equitable relief or
interim or provisional relief from a court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.

14.3.6 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the SEC, The NASDAQ Stock Market
or any securities exchanges, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party. The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

 

45



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

14.3.7 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

ARTICLE 15

MISCELLANEOUS

15.1 Engagement of Contract Sales Force or Subcontracting.

15.1.1 Kowa. Kowa shall not engage a contract sales organization to fulfill its
obligations under this Agreement nor shall it subcontract any of its obligations
under this Agreement, except its audit rights, to a Third Party or to its
Affiliates, without the prior written consent of Amarin.

15.1.2 Amarin. Amarin may engage a contract sales organization to perform
Promotion and Detailing in the Territory[***].

15.2 Assignment. Neither Party shall assign or transfer its rights or
obligations under this Agreement, except to an Affiliate (including entities
that become Affiliates following a Change of Control), without the prior written
consent of the other Party. In the event of any permitted assignment, the
assigning or transferring Party must confirm to the other Party in writing that
it will remain fully liable for all obligations under this Agreement as if such
assignment or transfer had not occurred. Any attempted assignment or transfer in
contravention of this Section 15.2 shall be of no legal effect.

15.3 Notices. Any notice, request, approval or other document required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given when delivered in person, or sent by overnight courier
service, postage prepaid, or sent by certified or registered mail, return
receipt requested to the following addresses of the Parties and to the attention
of the persons identified below (or to such other address, addresses or persons
as may be specified from time to time in a written notice). Any notices given
pursuant to this Agreement shall be deemed to have been given and delivered upon
the earlier of (a) if sent by overnight courier service, on the date when
received at the address set forth below as proven by a written receipt from the
delivery service verifying delivery, or (b) if sent by certified or registered
mail, three (3) Business Days after mailed by certified or registered mail
postage prepaid and properly addressed, with return receipt requested, or (c) if
delivered in person, on the date of delivery to the address set forth below as
proven by written signature of the recipient.

 

If to Kowa:

 

Name: Kowa Pharmaceuticals America, Inc.

Street: 530 Industrial Park Boulevard

City/State: Montgomery, AL 36117

Country: U.S.A

Attn: Chief Executive Officer and Chief Operating Officer, respectively

  

With a copy to:

 

Name: Foley & Lardner LLP

Street: 3579 Valley Centre Drive, Suite 300

City/State: San Diego, CA 92138

Country: U.S.A.

Attn: Richard A. Kaufman

 

46



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

If to Amarin Pharma:

 

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: Chief Executive Officer

  

With a copy to:

 

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: General Counsel

 

If to Amarin Ireland:

 

Name: Amarin Pharmaceuticals Ireland Limited

Street: 88 Harcourt Street, Dublin 2, Co

City/State: Dublin

Country: Ireland

Attn: Chief Executive Officer

  

With a copy to:

 

Name: Amarin Pharma, Inc.

Street: 1430 Route 206, Suite 101

City/State: Bedminster, NJ 07921

Country: U.S.A.

Attn: Chief Executive Officer and General Counsel, respectively

 

Any notice to Amarin Pharma and/or Amarin Ireland shall also include a copy to:

 

Name: Morgan, Lewis & Bockius, LLP

Street: 502 Carnegie Center

City/State: Princeton, NJ 08540

Country: U.S.A

Attn: Randall B. Sunberg

  

Any notice to Amarin Pharma and/or Amarin Ireland shall also include a copy to:

 

Name: Goodwin Procter LLP

Street: 53 State Street

City/State: Boston, MA 02109

Country: U.S.A.

Attn: Michael Bison

15.4 Force Majeure. If the performance of any part of this Agreement by either
Party, or of any obligation under this Agreement, is prevented, restricted,
interfered with or delayed by reason of a Force Majeure affecting the Party
liable to perform, unless conclusive evidence to the contrary is provided, the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such Force Majeure, provided that
the affected Party shall use its Commercially Reasonable Efforts to avoid or
remove such causes of nonperformance and shall continue performance with the
utmost dispatch whenever such Force Majeure ceases. When such circumstances
arise, the Parties shall discuss what, if any, modification of the terms of this
Agreement may be required in order to arrive at an equitable solution.

15.5 No Partnership or Joint Venture. Amarin and Kowa shall be independent
contractors and the relationship between the Parties hereunder shall not
constitute a partnership, joint venture or agency. Neither Amarin nor Kowa shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other, without the
prior written consent of such other Party to do so.

 

47



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

15.6 No Waiver Of Breach. The failure of either Party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by either Party of any condition
or term in any one or more instances shall be construed as a further or
continuing waiver of such condition or term or of another condition or term.

15.7 Severability. In the event that any portion of this Agreement is held
illegal, void or ineffective, the remaining portions of this Agreement shall
remain in full force and effect. If any of the terms or provisions of this
Agreement are in conflict with any Applicable Law, then such terms or provisions
shall be deemed to be modified to conform with such Applicable Law to the extent
necessary in order that such terms or provisions be valid and enforceable and
such amendment shall apply only with respect to the operation of such terms or
provisions in the particular jurisdiction in which such declaration is made or,
if such modification is not feasible, then such terms and provisions shall be
deemed to be inoperative to the extent that such terms or provisions conflict
with Applicable Law. In the event that the terms and conditions of this
Agreement are materially altered as a result of this Section 15.7, the Parties
shall renegotiate the terms and conditions of this Agreement to resolve any
inequities and to achieve the original intent of the Parties.

15.8 Entire Agreement. This Agreement and all Schedules attached hereto, and
including the safety agreement referred to in Section 7.6.3, shall constitute
the entire agreement between the Parties relating to the subject matter hereof
and thereof and shall supersede all previous writings and understandings
including the Confidential Disclosure Agreement. No terms or provisions of this
Agreement shall be varied or modified by any prior or subsequent statement,
conduct or act of either of the Parties, except that the Parties may amend this
Agreement by written instruments specifically referring to and executed in the
same manner as this Agreement.

15.9 Interpretation. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections, and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with generally
accepted accounting principles in the United States, as in effect from time to
time.

15.10 Execution In Counterparts. This Agreement may be executed in two
(2) counterparts, each of which shall be deemed an original but which together
shall constitute one (1) and the same instrument. A facsimile or a portable
document format (PDF) copy of this Agreement, including the signature pages,
will be deemed an original.

[Signature page follows.]

 

48



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
executed this Co-Promotion Agreement as of the Effective Date.

KOWA PHARMACEUTICALS, AMERICA, INC.

By:   /s/ Benjamin Stakely Name:   Benjamin Stakely Title:   President and CEO

 

AMARIN PHARMA, INC. By:   /s/ John F. Thero

Name:

Title:

 

John F. Thero

President and CEO

 

AMARIN PHARMACEUTICALS IRELAND LIMITED By:   /s/ Patrick O’Sullivan

Name:

Title:

 

Patrick O’Sullivan

Director

 

49



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 1.14

Amarin Trademarks*

[***]

 

Schedule 1.14 - Amarin Trademarks



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 1.53

Kowa Trademarks

[***]

 

Schedule 1.53 - Kowa Trademarks



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 1.86

Example of Sample Costs Calculation*

[***]

 

Schedule 1.86 - Example of Sample Costs Calculation



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 4.4

PDE Adjustment Calculation Example

Example:

[***]

 

Schedule 4.4 - PDE Adjustment Calculation Example



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Schedule 5.2

Co-Promote Fee

The percentage of Gross Margin to be used to calculate the Co-Promote Fee may
vary [***] depending whether (1) the ANCHOR Data is permitted by the FDA or
otherwise under Applicable Law to be used in the Promotion of the Product, or
(2) the FDA has approved the ANCHOR Indication, and may also vary depending on
the total Gross Sales, in all cases as set forth below.

[***]

 

Schedule 5.2 - Co-Promote Fee